SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No T (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: A copy of 2015 interim report of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on August 26, 2015. CONTENTS 2 Company Profile 4 Principal Financial Data and Indicators 6 Changes in Share Capital and Shareholdings    of Principal Shareholders 8 Chairman’s Statement 10 Business Review and Prospects 14 Management’s Discussion and Analysis 25 Significant Events 35 Directors, Supervisors and Senior Management 36 Financial Statements Documents for Inspection Confirmation from the Directors and Senior Management This interim report contains forward-looking statements. All statements, other than statements of historical facts, that address business activities, events or developments that the Company expects or anticipates will or may occur in the future (including, but not limited to projections, targets, reserves and other estimates and business plans) are forward-looking statements. The actual results or developments of the Company may differ materially from these forward-looking statements as a result of various factors and uncertainties. The Company makes the forward-looking statements referred to herein as at 26 August 2015 and, unless otherwise required by the relevant regulatory authorities, undertakes no obligation to update these statements. 1 COMPANY PROFILE IMPORTANT NOTICE: THE BOARD OF DIRECTORS (THE “BOARD”) AND THE BOARD OF SUPERVISORS OF SINOPEC CORP. AND ITS DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT WARRANT THAT THERE ARE NO FALSE REPRESENTATIONS, MISLEADING STATEMENTS OR MATERIAL OMISSIONS CONTAINED IN THIS INTERIM REPORT, AND SEVERALLY AND JOINTLY ACCEPT FULL RESPONSIBILITY FOR THE AUTHENTICITY, ACCURACY AND COMPLETENESS OF THE INFORMATION CONTAINED IN THIS INTERIM REPORT. THERE IS NO OCCUPANCY OF NON-OPERATING FUNDS BY THE SUBSTANTIAL SHAREHOLDERS OF SINOPEC CORP. MR. ZHANG HAICHAO DID NOT ATTEND THE SECOND MEETING OF THE SIXTH SESSION OF THE BOARD DUE TO OFFICIAL DUTIES. MR. ZHANG HAICHAO AUTHORISED MR. ZHANG JIANHUA, DIRECTOR OF SINOPEC CORP., TO VOTE ON HIS BEHALF IN RESPECT OF THE RESOLUTIONS PUT FORWARD AT THE MEETING. MR. WANG YUPU, CHAIRMAN OF THE BOARD, MR. LI CHUNGUANG, DIRECTOR AND PRESIDENT, MR. WANG XINHUA, CHIEF FINANCIAL OFFICER, AND MR. WANG DEHUA, HEAD OF THE CORPORATE FINANCE DEPARTMENT WARRANT THE AUTHENTICITY AND COMPLETENESS OF THE INTERIM FINANCIAL STATEMENTS CONTAINED IN THIS INTERIM REPORT. THE AUDIT COMMITTEE OF SINOPEC CORP. HAS REVIEWED THE INTERIM RESULTS OF SINOPEC CORP. FOR THE SIX MONTHS PERIOD ENDED 30 JUNE 2015. THE INTERIM FINANCIAL STATEMENTS FOR THE SIX-MONTH PERIOD ENDED 30 JUNE 2, PREPARED IN ACCORDANCE WITH THE ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES (“ASBE”) OF THE PEOPLES REPUBLIC OF CHINA (“PRC”), AND INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”), HAVE BEEN AUDITED BY PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AND PRICEWATERHOUSECOOPERS CERTIFIED PUBLIC ACCOUNTANTS RESPECTIVELY, BOTH FIRMS HAVE ISSUED STANDARD UNQUALIFIED OPINIONS ON THE INTERIM FINANCIAL STATEMENTS CONTAINED IN THIS INTERIM REPORT. COMPANY PROFILE Sinopec Corp. is one of the largest integrated energy and chemical companies in China. Its principal operations include the exploration and production, pipeline transportation and sale of petroleum and natural gas; the sale, storage and transportation of petroleum products, petrochemical products, coal chemical products, synthetic fibre and other chemical products; the import and export, including import and export agency business, of petroleum, natural gas, petroleum products, petrochemical and chemical products, and other commodities and technologies; and research, development and application of technologies and information. DEFINITIONS In this interim report, unless the context otherwise requires, the following terms shall have the meaning set out below: “Sinopec Corp.”: China Petroleum & Chemical Corporation; “Company”: Sinopec Corp. and its subsidiaries; “China Petrochemical Corporation”: Our controlling shareholder, China Petrochemical Corporation; “Sinopec group”: China Petrochemical Corporation and its subsidiaries; Sinopec CB: the RMB 23 billion corporate bond convertible to A shares of Sinopec Corp. issued in 2011; CSRC: China Securities Regulatory Commission; ASBE: China Accounting Standards for Business Enterprises; IFRS: International Financial Reporting Standards. CONVERSIONS For domestic production of crude oil, 1 tonne 7.1 barrels, for overseas production of crude oil, 1 tonne 7.20 barrels; For production of natural gas, 1 cubic meter 35.31 cubic feet; Refinery throughput is converted at 1 tonne 7.35 barrels. 2 BASIC INFORMATION LEGAL NAME 中国石油化工股份有限公司 CHINESE ABBREVIATION 中國石化 ENGLISH NAME China Petroleum & Chemical Corporation ENGLISH ABBREVIATION Sinopec Corp. LEGAL REPRESENTATIVE Mr. Wang Yupu AUTHORISED REPRESENTATIVE Mr. Li Chunguang Mr. Huang Wensheng SECRETARY TO THE BOARD Mr. Huang Wensheng REPRESENTATIVE ON SECURITIES MATTERS Mr. Zheng Baomin REGISTERED ADDRESS, PLACE OF BUSINESS AND CORRESPONDENCE ADDRESS 22 Chaoyangmen North Street, Chaoyang District, Beijing, China Postcode: 100728 Tel: 86-10-59960028 Fax: 86-10-59960386 Website: http://www.sinopec.com E-mail: ir@sinopec.com CHANGE OF INFORMATION DISCLOSURE MEDIA AND ACCESS PLACES There was no change to Sinopec Corp.’s information disclosure media and access places in the reporting period. A Shares: Shanghai Stock Exchange Stock name: 中國石化 Stock code: 600028 H Shares: Hong Kong Stock Exchange Stock code: 0386 ADR: New York Stock Exchange Stock code: SNP London Stock Exchange Stock code: SNP REGISTRATION CHANGES DURING THE REPORTING PERIOD Sinopec Corp. has renewed its Business License, whereas the Legal Representative is changed to Mr. Wang Yupu and the registration capital is changed to RMB 121,071,209,646 on 1 June 2015. The registration administration office of Sinopec Corp. has changed to Beijing Administration for Industry and Commerce. 3 PRINCIPAL FINANCIAL DATA AND INDICATORS 1 FINANCIAL DATA AND INDICATORS PREPARED IN ACCORDANCE WITH ASBE (1)Principal accounting data   Six-month periods ended 30 June Changes over the same period of the   preceding year Items RMB million RMB million (%) Operating income Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company  after deducting extraordinary gain/loss items Net cash flows from operating activities   At 30 June   At 31 December Changes from the end of last year Items RMB million RMB million (%) Total equity attributable to equity shareholders of the Company Total assets (2)Principal financial indicators   Six-month periods ended 30 June Changes over the same period of the   preceding year Items RMB RMB (%) Basic earnings per share Diluted earnings per share Basic earnings per share after deducting extraordinary gain/loss items Weighted average return on net assets (%) percentage points Weighted average return on net assets after deducting  extraordinary gain/loss items (%) percentage points (3)Extraordinary items and corresponding amounts:  Items Six-month period ended 30 June 2015 (gain)/loss RMB million Loss on disposal of non-current assets 61 Donations 51 Gain on holding and disposal of various investments Other extraordinary income and expenses, net Subtotal Tax effect Total Attributable to: Equity shareholders of the Company Minority interests 4 2 FINANCIAL DATA AND INDICATORS PREPARED IN ACCORDANCE WITH IFRS (1)Principal accounting data     Changes     over the same   Six-month periods ended 30 June period of the   preceding year Items RMB million RMB million (%) Operating profit Net profit attributable to owners of the Company Net cash generated from operating activities       Changes   As of 30 June As of 31 December from the end   of last year Items RMB million RMB million (%) Equity attributable to owners of the Company Total assets (2)Principal financial indicators     Changes       over the same   Six-month periods ended 30 June period of the   preceding year Items RMB RMB (%) Basic earnings per share Diluted earnings per share Return on capital employed (%) percentage points 5 CHANGES IN SHARE CAPITAL AND SHAREHOLDINGS OF PRINCIPAL SHAREHOLDERS 1 CHANGES IN THE SHARE CAPITAL OF SINOPEC CORP. Unit: shares   Before Change Increase/Decrease After Change     Percentage New shares Bonus Conversion       Percentage   Number of shares (%) issued issued from reserve Others Sub-total Number of shares (%) RMB ordinary shares — — — 2,790,814,006* Foreign shares listed  domestically — Foreign shares listed overseas — Others — Total Shares — — — *: During the reporting period, a total number of 136,471,210 Sinopec CB had been converted in to the A shares of Sinopec Corp., resulting a total number increase of 2,790,814,006 A shares of Sinopec Corp. 2 NUMBER OF SHAREHOLDERS AND SHAREHOLDINGS OF PRINCIPAL SHAREHOLDERS As at 30 June 2015 there were a total of 915,654 shareholders of Sinopec Corp., of which 909,358 were holders of A shares and 6,296 were holders of H shares. The public float of Sinopec Corp. satisfied the minimum requirements under the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Hong Kong Listing Rules”). (1)Top ten shareholders Unit: shares   Number     Percentage of shares subject   Nature of of shareholdings Total number of Changes of to pledged or Name of Shareholders shareholders (%) shares held shareholdings1 lock-ups China Petrochemical Corporation State-owned share 0 0 HKSCC (Nominees) Limited2 H share/A share Unknown 國泰君安證券股份有限公司 A share 0 中科匯通（深圳）股權投資基金有限公司 A share 0 中國人民人壽保險股份有限公司－分紅－個險分紅 A share 0 卡塔爾控股有限責任公司－自有資金 A share 0 0 中國工商銀行－上證50交易型開放式指數證券投資基金 A share 0 王戎 A share 0 中國人民人壽保險股份有限公司－傳統－普通保險產品 A share 0 中國證券金融股份有限公司 A share 0 Note: 1. As compared with the number of shares as at 31 December 2014. 2. Sinopec Century Bright Capital Investment Limited, a wholly-owned overseas subsidiary of China Petrochemical Corporation, holds 553,150,000 H shares, accounting for 0.46% of the total share capital of Sinopec Corp. which is included in the total number of shares held by HKSCC (Nominees) Limited. Statement on the connected relationship or acting-in-concert among the aforementioned shareholders: Sinopec Corp. is not aware of any connected relationship or acting in concert among or between the above-mentioned shareholders, except that 中國人民人壽保險股份有限公司－分紅－個險分紅 and 中國人民人壽保險股份有限公司－傳統－普通保險產品 are managed by 中國人民人壽保險股份有限公司. 6 (2)Information disclosed by H share shareholders in accordance with the Securities and Futures Ordinance as at 30 June 2015     Number of As a percentage     shares with of total interests     interests held (H share) of     or regarded as Sinopec Corp. Name of shareholders Status of shareholders being held (%) JPMorgan Chase & Co. Beneficial owner 717,517,817 (L) 2.81(L)     310,108,377 (S) 1.22(S)   Investment manager 370,144,100 (L) 1.45(L)   Trustee (other than a bare trustee) 16,600 (L) 0.00(L) Custodian corporation/Approved lending agent 1,375,606,223 (L) 5.39(L) Blackrock, Inc. Interests of corporation controlled 1,825,428,399 (L) 7.15(L) by the substantial shareholder 14,043,700 (S) 0.06(S) Schroders Plc Investment manager 1,275,857,318 (L) 5.00(L) Note: (L): Long position, (S): Short position 3 CHANGES IN THE CONTROLLING SHAREHOLDERS AND THE DE FACTO CONTROLLER There was no change in the controlling shareholder or the de facto controller in the reporting period. 7 CHAIRMAN’S STATEMENT Mr. Wang Yupu, Chairman Dear shareholders and friends, Thank you for the trust and support that you and the Board of Directors have on me, I am honored to be elected to serve as Director and Chairman of the Sixth Session of Board of Directors of Sinopec Corp. in May this year. On behalf of the new session of the Board, I would like to express my sincere gratitude to all of you. Since its debut on the capital market in 2000, with the support from our shareholders and the society at large, Sinopec Corp. has, over the past 15 years, continuously improved its corporate governance, expanded its business and enhanced its competitiveness by riding on the rapid growth of Chinese market, leveraging its integrated advantages, and deepening reform and continuous commitment to excellence. In the first half of this year, despite the slowdown of domestic economy and low oil prices, the Company managed to navigate through the challenging and complicated market environment and achieved solid operating results. In the first half of 2015, the total turnover and other operating revenue under IFRS was RMB 1,040.4 billion, 23.3% lower than the same period of last year. Profit attributable to shareholders of the company was RMB 25.4 billion, 22% lower than the same period of last year. Equity attributable to shareholders of the Company increased by 14.7% and the liability-to-asset ratio was down by 9.04 percentage points. Taking into consideration of our cash flow, future development and shareholders’ interest, the Board of Directors declared an interim dividend of RMB 0.09 per share, unchanged from the same period of last year. Total dividend to be paid will amount to RMB 10.896 billion, up by RMB 384 million from the same period of last year. Sinopec has entered into a new historical era. The Company is facing challenges from the changing global political and economic landscape, the shifting of growth engine in Chinese economy, and volatilities in the industry and the market. But at the same time, the Company also has unprecedent growth opportunities. The Company is drafting its 13th Five-Year-Plan. We’ll proactively adapt to the New Normals in China’s economic growth and the mega-trend of the world’s economy and the business cycle. We will prioritise on reforms, consolidation of resources, integrated operations, innovation and value creation. We will further develop our growth strategies to seize the opportunities arising from the nation’s strategic initiatives which include the “One Belt, One Road” initiative, the Coordinated Development of Beijing, Tianjin and Hebei, the development of Yangtze River Economic Zone and the Made in China 2025 plan. The Company will focus more on reforms. We will prepare our overall reform plan by using the top-down procedure, focusing on the enhancement of operating and management efficiency, labor productivity and efficiency of the state-owned capital. Meanwhile, we’ll focus on the innovation of the management system and mechanism, promoting integrated operations, professional management and market-oriented operation with an objective of strengthening dynamics and competitiveness of the Company. The Company will focus more on consolidation of resources. We will enhance our ability to access resources, which comprises of conventional oil and gas resources and unconventional ones such as shale gas; energy resources such as refined oil products, chemicals and coal etc, as well as strategic resources such as terminals, storage facilities and pipelines. We will further expand our market resources by leveraging the unique domestic market potentials to strengthen the Company’s capability of mobilising resources both at home and abroad. We will effectively consolidate resources of technology, talent and Big Data to establish a strategic resource management system and lay a solid foundation for the growth of the Company. 8 The Company will focus more on integrated operations, the business model that we adopted since the Restructuring of Sinopec Corp It is a strategic advantage for us to address various difficulties and challenges. Going forward, with the aim to maximise the overall value of the Company, through market-oriented approaches, we will implement integrated operations and professional management, facilitate the optimisation of resources across business segments, regions and subsidiaries, promote the coordinated development of both traditional and emerging businesses and enhance overall competitiveness of the company. The Company will focus more on innovations. We will deploy our chain of innovation initiatives along the business chain and improve our funding chain along the innovation chain. The Company will promote innovation in science and technology, management, business model, and financial services to release the driving and multiplier effect of innovations, and accelerate the upgrading and improvement of our core businesses. The Company will focus more on value creation. We will be committed to value creation and improvement throughout the complete process of corporate reform and development, production and operation, as well as corporate management, which comprises of economic, social and cultural values. Economic value creation means performance accretion, which will bring long-term sustainable value addition in corporate capital and assets. To create social value is to assume the role of a corporate citizen and be committed to safe production, environment protection and social responsibilities to promote green, low-carbon, healthy and sustainable growth. To enrich cultural value is to promote the honorable legacy from Chinese oil and petrochemical industry, including full commitment and dedication, together with a positive working style of “Stringent, Meticulous and Solid”. Value creation in economic, social and cultural aspects will be supportive to each other and collectively promote the progress of both the Company and the society. We will formulate the corporate strategies in consideration of the overall economic and social development. Taking resource consolidation as the foundation, reform and innovation as the driving force, and integrated operations and value creation as the measures, we will make Sinopec stronger and better in development quality and bigger in development space with the dedication to enhancing the growth potential of the Company, contributing to the nation, rewarding our shareholders, serving the society and benefiting our employees. Sinopec is equipped with abundant resources, a professional and capable management team and dedicated employees. I am confident that we will work closely as a team to lead Sinopec to a brighter future. We are looking forward to the continuous support from our shareholders and the society as a whole. With your whole-hearted support, our Board of Directors and management team will continue to be highly diligent, responsible and dedicated to leading our employees to achieve a sustainable and healthy growth of the Company, and creating better returns for the nation, our shareholders and employees and the society at large. Wang Yupu Chairman Beijing, China 26 August 2015 9 BUSINESS REVIEW AND PROSPECTS BUSINESS REVIEW In the first half of 2015, the global economic recovery remained slow. China’s GDP grew by 7.0%. The domestic demand of crude oil maintained a steady growth, increasing 4.8% year on year, and natural gas demand growth slowed down, up 2.1% year on year. Refined oil products demand continue to diversify following last year’s trend with a slower growth rate. Gasoline and kerosene consumption increased substantially while diesel dropped slightly. The total consumption of refined oil products grew by 3% compared with the same period of last year. Quality upgrading of oil products was accelerated. Domestic oil products prices were adjusted timely in line with the international oil price changes. Domestic demand for chemicals maintained a steady growth with the ethylene equivalent consumption up by 2.5% compared with the same period of last year. The international crude oil prices plunged in the second half of last year and fluctuated at low level in the first half of this year. The average spot price of Platts Brent for the first half of this year was USD 57.84 per barrel, 46.90% lower than the same period of last year. 1 PRODUCTION AND OPERATIONS (1)Exploration and Production The Company took effective measures in low oil price environment in the first half of 2015, including optimising the exploration and production plans, setting up flexible investment decision making mechanism and cutting high-cost crude oil production. In exploration, we attained new discoveries and commercial flows in marine facies gas fields in the west of Sichuan. In development, the Fuling shale gas project progressed steadily. Oil and gas production in the first half was 232.95 million barrels of oil equivalent, down by 1.7% compared with same period of last year. Domestic and overseas crude oil production amounted to 147.47 million barrels and 26.60 million barrels respectively while natural gas production reached 353.26 billion cubic feet. 10 Exploration and Production: Summary of Operations   Six-month period ended 30 June Changes   (%) Oil and gas production (mmboe) Crude oil production (mmbbls) China Overseas Natural gas production (bcf) (2)Refining The Company, while focusing on profitability, optimised the crude oil allocation and processing plans, adjusted the product slate and utilisation rate, and increased the yield of high value-added products, such as high-spec gasoline. We brought our scale advantages into full play to control the unit cost. We actively promoted the quality upgrading of refined oil products and provide high standard fuels to the market. We took advantages of specialised by improving our dedicated marketing network, we optimised the sales of other refining products such as lubricants, LPG, asphalt, etc. In the first half of 2015, we processed 119 million tonnes of crude oil, up by 2.7% compared with the first half of 2014. Refined oil products output rose by 4.4% with jet fuel and high-spec gasoline up by 18.9% and 18.2% respectively. Refining: Summary of Operations   Six-month period ended 30 June Changes   (%) Refinery throughput (million tonnes) Gasoline, diesel and kerosene production (million tonnes)  Gasoline (million tonnes)  Diesel (million tonnes)  Kerosene (million tonnes) Light chemical feedstock production (million tonnes) Light yield (%) percentage points Refining yield (%) percentage points Note: Includes 100% of production of joint ventures. (3)Marketing and Distribution In the first half of 2015, in light of the changes in supply and demand, the Company optimised marketing structure to increase retail volume and single station throughput. We accelerated the transformation from an oil products supplier to a comprehensive service provider by complimenting the rapid development of non-fuel business with that of fuel business and achieving volume and profit growth. In the first half of 2015, the total sales volume of refined oil products grew by 5.3% to 92.97 million tonnes, of which domestic sales were 83.92 million tonnes, up 3.6% from the same period of previous year. Revenue from our non-fuel business reached RMB 13.33 billion, an increase of 85.4% from the same period in 2014. 11 Marketing and Distribution: Summary of Operations   Six-month period ended 30 June Change   (%) Total sales volume of refined oil products (million tonnes) Total domestic sales volume of refined oil products (million tonnes) Retail (million tonnes) Direct sales and Wholesale (million tonnes) Annualised average throughput per station (tonne/station)       Change   As of As of from the end   30 June 31 December of last year   (%) Total number of Sinopec-branded service stations  Company-operated (4)Chemicals In the first half of 2015, the Company further optimised feedstock and product mix to achieve better cost efficiency. We put our efforts in R&D, production and marketing of new products, and maintained production volume growth in high value-added products, the ratio of performance compound in synthetic resin and differentiation rate of synthetic fiber rose to 57.7% and 81.0% respectively, up by 1.4 and 2.4 percentage points compared with the same period of last year. The chemical segment achieved better performance by strengthening the coordination between production and marketing. In the first half of 2015, ethylene production reached 5.457 million tonnes, up 7.3% from the same period of last year, and chemical sales volume was 30.3 million tonnes, up 3.8% compared with the same period of last year. Major Chemical Products: Summary of Operations Unit of production: 1,000 tonnes   Six-month period ended 30 June Changes   (%) Ethylene Synthetic resin Synthetic fiber monomer and polymer Synthetic fiber Synthetic rubber Note: Includes 100% of production of joint ventures. 12 2 HEALTH, SAFETY AND THE ENVIRONMENT In the first half of 2015, the Company fully implemented safety responsibilities at all levels, conducted specific safety inspections, and took identification and management on potential hazards. We made optimal adjustments to emergency response system and promoted HSE conformance. Hence we maintained work safety in general. We pay close attention to environment protection, energy saving, emission reduction as well as green and low-carbon development. We promoted Contract Energy Management and construction of energy management system, and implemented “Clear Water and Blue Sky” program. Comparing to the same period last year, the Company’s energy intensity was down by 2.77%, COD in discharged wastewater was down by 4.09%, SO2 emission was down by 4.84%, NOx emission was down by 4.23%, Ammoniacal Nitrogen emission was down by 3.91%. 3 CAPITAL EXPENDITURES The Company focused on quality and profitability of business expansions, and optimised its assets portfolio and investment. A number of key projects have been well underway. CAPEX for the first half was RMB 23.508 billion. CAPEX for E&P was RMB 13.418 billion, mainly for exploration and development in Shengli oil field, Tahe oil field and Sichuan Basin, the LNG projects in Guangxi and Tianjin, pipeline-boosting for Sichuan to East China Gas Transmission Project, construction of pipelines exporting gas from Fuling shale gas filed, Jinan-to-Qingdao Gas Transmission Pipeline II Project, and overseas projects. CAPEX for Refining was RMB 3.187 billion, mainly for refinery revamping and gasoline and diesel quality upgrading projects in Qilu and Jiujiang refineries. CAPEX for Marketing and Distribution was RMB 3.781 billion, mainly for developing and renovating service stations, building oil products pipelines, oil depots and other storage facilities, and specific projects for safety hazards rectification and vapor recovery. We newly developed 207 service stations in the first half of 2015. CAPEX for Chemicals was RMB 2.519 billion, mainly for the East Ningxia coal chemical project and the Wuhan ethylene project. CAPEX for Corporate and Others was RMB 603 million, mainly for R&D facilities and IT application projects. BUSINESS PROSPECTS Looking into the second half, the world’s economy is expected to recover slowly. China’s economy will maintain its steady growth. With a general over supply situation of international crude oil market, the oil price is expected to fluctuate at a low level. Domestic demand for oil and gas is anticipated to grow. The overall demand for oil products and chemicals will grow steadily with the consumption mix to be further adjusted. Given n the current state, the Company will undertake initiatives in the following key areas. In exploration and development, we will step up new technology development and application to promote progressive exploration and reservoir evaluation in oil-rich sag in East China, Tahe oil field and the west rim of Junggar Basin. In natural gas development, we will promote the development and assessment in the gas fields of Erdos, Sichuan basin and Songliao Basin, and push ahead with Fuling shale gas field development so as to deliver the 1st phase capacity building target of 5 billion cubic meters. In the second half of the year, we expect to produce 177 million barrels of crude oil and 537 billion cubic feet of natural gas. In refining, we will continue to adopt a market-oriented and profitability-driven strategy, optimise production plan and ensure safe and stable operations. We will fine-tune crude oil resources allocation to lower crude cost, and accelerate oil products quality upgrading. The Company will actively expand marketing of lubricants, LPG and asphalt. Meanwhile, we will actively control costs to improve cost competitiveness. We plan to process 122.7 million tonnes of crude oil in the second half. In marketing and distribution, we will intensify market analysis and forecast to ensure both sales volume growth and profitability, optimise resource structure to consolidate and expand market share, and put customers first by adopting more proactive retail strategies to stabilise direct sales and distribution volume. We will continuously push forward a market-oriented and specialised development in non-fuel business, strengthen key products marketing and procurement management, and promote transformation from an oil products supplier to a comprehensive service provider. In the second half, we plan to sell 87 million tonnes of refined oil products in the domestic market. In chemicals, we will proactively adjust the product mix, promote new products R&D in line with expanded production and sales. We will fine-tune the operations of facilities at reasonable utilisation rate and continuously to reduce optimise feedstock mix cost. Meanwhile, we will deepen the inter links amongst production, marketing, research and product application, enhance our marketing strategy and improve customer services. In the second half, we plan to produce 5.6 million tonnes of ethylene. In the second half, we’ll fully leverage our advantages across the integrated value chain, arrange production and operation for maximum profitability, spare no efforts in expanding market, and intensely keep the cost and expenses under control. We will ensure HSE performance, strengthen our capability in sustainable development and strive for better operating results. In the meantime, we will adapt to and capture the opportunities of the new normals of Chinese economic growth, and set forth the 13th five-year plan of the company. 13 MANAGEMENT’S DISCUSSION AND ANALYSIS THE FOLLOWING DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH THE COMPANY’S AUDITED INTERIM FINANCIAL STATEMENTS AND THE ACCOMPANYING NOTES. PARTS OF THE FOLLOWING CONCERNED FINANCIAL DATA, UNLESS OTHERWISE STATED, WERE ABSTRACTED FROM THE COMPANY’S AUDITED INTERIM FINANCIAL STATEMENTS THAT HAVE BEEN PREPARED ACCORDING TO THE INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”). 1 CONSOLIDATED RESULTS OF OPERATIONS In the first half of 2015, the Company’s turnover and other operating revenues were RMB 1,040.4 billion, decreased by 23.3% with the same period last year, and operating profit was RMB 40.5 billion, representing a decline of 22.4% from the same period last year. The following table sets forth the main revenue and expenses from the Company’s consolidated financial statements for the indicated periods:   Six-month periods ended 30 June     Change   RMB million RMB million (%) Turnover and other operating revenues Turnover Other operating revenues Operating expenses Purchased crude oil, products, and operating supplies and expenses Selling, general and administrative expenses Depreciation, depletion and amortisation Exploration expenses (including dry holes) Personnel expenses Taxes other than income tax Other operating income/(expense) net — Operating profit Net finance costs Investment income and share of profit from associates and joint ventures Profit before taxation Tax expense Profit for the period Attributable to: Owners of the Company Non-controlling interests (1)Turnover and other operating revenues In the first half of 2015, the Company’s turnover was RMB 1,021.7 billion, representing a decrease of 23.6 % over the first half of 2014. 14 The following table sets forth the external sales volume, average realised prices and respective percentage changes of the Company’s major products in the first half of 2015 as compared with the first half of 2014.   Sales Volume (thousand tonnes) Average realised price (VAT excluded) (RMB/tonne, RMB/thousand cubic meters)   Six-month periods ended 30 June Change Six-month periods ended 30 June Change   (%) (%) Crude oil Natural gas (million cubic meters) Gasoline Diesel Kerosene Basic chemical feedstock Synthetic fibre monomer  and polymer Synthetic resin Synthetic fibre Synthetic rubber Most of the crude oil and a small portion of natural gas produced by the Company were used internally for refining and chemical production with the remainder sold to external customers. In the first half of 2015, the turnover from crude oil, natural gas and other upstream products sold externally amounted to RMB 29.0 billion, decreased by 16.4 % year on year, accounting for 2.8% of the Company’s turnover and other operating revenues. The change was mainly due to the sharp decline of crude oil prices. Petroleum products (mainly consisting of refined oil products and other refined petroleum products) sold by the refining segment and the marketing and distribution segment achieved external sales revenues of RMB 619.0 billion, representing a decrease of 23.5% over the same period of 2014 and accounting for 59.5% of the Company’s turnover and other operating revenues, this was mainly due to the sharp decline of oil product prices offsetting the effect of increase in sales volumes of gasoline, kerosene and other refined petroleum products. The sales revenue of gasoline, diesel and kerosene was RMB 519.1 billion, representing a decrease of 21.1% over the same period in 2014, accounting for 83.9% of the sales revenue of petroleum products. Sales revenue of other refined petroleum products was RMB 99.9 billion, representing a decline of 34.2% compared with the first half of 2014, accounting for 16.1% of the sales revenue of petroleum products. The Company’s external sales revenue of chemical products was RMB 140.8 billion, representing a decrease of 20.6% over the same period of 2014, accounting for 13.5% of its turnover and other operating revenues. The change was mainly due to the decline of chemical products prices which offset the effect of increase in sales volumes of basic chemical feedstock and synthetic resin. 15 Operating expenses In the first half of 2015, the Company’s operating expenses were RMB 999.8 billion, representing a decrease of 23.3% over the first half of 2014. The operating expenses mainly consisted of the following: Purchased crude oil, products and operating supplies and expenses were RMB 770.4 billion in the first half of 2015, representing a decrease of 29.9% over the same period of 2014, accounting for 77.1% of the total operating expenses, of which: ‧ Crude oil purchasing expenses were RMB 251.6 billion, representing a decrease of 40.8% over the same period of 2014. Total processed volume of crude oil purchased externally in the first half of 2015 was 89.87 million tonnes (excluding the volume processed for third parties), increased by 3.6% over the first half of 2014. The average unit processing cost of crude oil purchased externally was RMB 2,800 per tonne, decreased by 42.8% over the first half of 2014. ‧ Other purchasing expenses were RMB 518.8 billion, down by 23.1% year on year, mainly due to decline of external raw material purchase prices. Selling, general and administrative expenses of the Company totaled RMB 32.2 billion, representing a decrease of 4.7% over the first half of 2014. Depreciation, depletion and amortisation expenses of the Company were RMB 46.2 billion, representing an increase of 7.0% compared with the first half of 2014. This was mainly due to the increase of continuous investments in property, plant and equipment. Exploration expenses in the first half of 2015 were RMB 6.0 billion, representing an increase of 8.6% compared with the same period in 2014. This was mainly due to the increase of implantation progress of overall exploration workload compared with the same period in 2014. Personnel expenses were RMB 26.6 billion, representing a decrease of 0.6% over the first half of 2014. Taxes other than income tax were RMB 119.9 billion, representing an increase of 27.9% compared with the first half of 2014. This was mainly due to the increase of RMB 35.2 billion in consumption tax as a result of increased consumption tax rate, as well as the RMB 4.7 billion increase in city construction tax and educational surcharge; meanwhile the special oil income levy decreased by RMB 12.4 billion as a result of decreased oil price. Operating profit In the first half of 2015, the Company’s operating profit was RMB 40.5 billion, representing a decrease of 22.4% over the same period in 2014, mainly due to international crude oil prices dropped, the profit of upstream segment decreased. Net finance costs In the first half of 2015, the Company’s net finance costs were RMB 3.4 billion, representing a year-on-year decrease of 61.1%, of which: because the Company compressed the occupancy of working capital and improved asset-liability structure and reduced the finance costs, the net interest expense was decreased RMB 2.0 billion; losses from changes in fair value of the Sinopec CB issued by the Company was RMB 0.3 billion, compared with a loss of RMB 2.2 billion in the same period of 2014; gains from foreign currency exchange was RMB 0.2 billion due to slight Renminbi appreciation, compared with a loss of 1.3 billion in the same period of 2014. Profit before taxation In the first half of 2015, the Company’s profit before taxation amounted to RMB 41.3 billion, representing a decrease of 9.8% compared with the first half of 2014. Tax expense In the first half of 2015, income tax expense of the Company totaled RMB 9.7 billion, down by 18.8% from the same period of 2014. Profit attributable to non-controlling interests of the Company In the first half of 2015, profit attributable to non-controlling shareholders was RMB 6.2 billion, an increase of 375.1% over the same period of 2014, The non-controlling interests of the Company has increased, this was mainly due to the completion of capital injection of Sinopec Marketing Company Limited. Profit attributable to Owners of the Company In the first half of 2015, profit attributable to equity shareholders of the Company was RMB 25.4 billion, representing a decrease of 22.0 % over the same period of 2014. 16 2 DISCUSSION ON RESULTS OF SEGMENT OPERATION The Company manages its operations by four business segments, namely exploration and production segment, refining segment, marketing and distribution segment and chemicals segment, as well as corporate and others. Unless otherwise specified herein, the inter-segment transactions have not been eliminated from financial data discussed in this section. In addition, the operating revenue data of each segment include other operating revenues. The following table shows the operating revenues by each segment, the contribution of external sales and inter-segment sales as a percentage of operating revenues before elimination of inter-segment sales, and the contribution of external sales as a percentage of consolidated operating revenues (i.e. after elimination of inter-segment sales) for the periods indicated.   Operating revenues As a percentage of consolidated operating revenues before elimination of inter-segment sales As a percentage of consolidated operating revenues after elimination of inter-segment sales   Six-month periods ended 30 June Six-month periods ended 30 June Six-month periods ended 30 June     RMB million (%) (%) Exploration and Production Segment External sales* Inter-segment sales Operating revenues Refining Segment External sales* Inter-segment sales Operating revenues Marketing and Distribution Segment External sales* Inter-segment sales Operating revenues Chemicals Segment External sales* Inter-segment sales Operating revenues Corporate and Others External sales* Inter-segment sales Operating revenues Operating revenue    before elimination    of inter-segment sales Elimination of inter-segment sales Consolidated operating revenues *: Other operating revenues are included. 17 The following table sets forth the operating revenues, operating expenses and operating profit/(loss) by each segment before elimination of the inter-segment transactions for the periods indicated, and the percentage changes between the first half of 2015 and the first half of 2014.   Six-month periods ended 30 June     Change   RMB million RMB million (%) Exploration and Production Segment Operating revenues Operating expenses Operating (loss)/profit — Refining Segment Operating revenues Operating expenses Operating profit Marketing and Distribution Segment Operating revenues Operating expenses Operating profit Chemicals Segment Operating revenues Operating expenses Operating profit/(loss) — Corporate and others Operating revenues Operating expenses Operating profit/(loss) — Elimination of inter-segment       profit/(loss) — Exploration and Production Segment Most of the crude oil and a small portion of the natural gas produced by the exploration and production segment were used for the Company’s refining and chemical operations. Most of the natural gas and a small portion of the crude oil produced by the Company were sold to external customers. In the first half of 2015, operating revenue of the segment was RMB 70.4 billion, representing a decrease of 38.2% over the first half of 2014. This was mainly due to the decline of crude oil prices compared with the same period of last year. In the first half of 2015, the segment sold 21.24 million tonnes of crude oil, representing a decrease of 1.5%; 9.49 billion cubic meters of natural gas, representing an increase of 7.5% over the first half of 2014. The average realised selling price of crude oil and natural gas were RMB 2,147 per tonne and RMB 1,589 per thousand cubic meters, representing a decrease of 48.0% and an increase of 4.6% respectively over the same period of 2014. In the first half of 2015, the operating expenses of the segment were RMB 72.2 billion, representing a decrease of 15.6% over the first half of 2014. This was mainly due to the following: ‧ Due to the increases of investments of oil and gas properties, the depreciation and depletion increased RMB 0.6 billion compared with the same period of 2014; ‧ Due to the decline of crude oil prices, special oil income levy, resources tax and other taxes decreased RMB 14.4 billion compared with the same period of 2014. In the first half of 2015, lifting cost was RMB 711 per tonne of oil equivalent, representing a year-on-year decrease of 2.5%, this was mainly due to the strict control over costs and expenses. The operating loss of this segment was RMB 1.8 billion in the first half of 2015, representing a decrease of RMB 30.1 billion in operating profit compared with the same period of 2014 due to the sharp decline of the international crude oil prices. Refining Segment Business activities of the refining segment include purchasing of crude oil from third parties and the exploration and production segment of the Company as well as processing of crude oil into refined petroleum products. Gasoline, diesel and kerosene are sold internally to the marketing and distribution segment of the Company; part of the chemical feedstock is sold to the chemicals segment of the Company; and other refined petroleum products are sold to both domestic and overseas customers through the refining segment. In the first half of 2015, operating revenue of the segment was RMB 485.7 billion, representing a decrease of 25.5% over the same period of 2014. This was mainly attributable to the decreased price of refined oil products. 18 The following table sets forth the sales volumes, average realised prices and the respective percentage changes of the Company’s major refined oil products of the segment in the first half of 2015 and of 2014.   Sales Volume (thousand tonnes) Average realised price (VAT excluded) (RMB/tonne)   Six-month periods ended 30 June Change Six-month periods ended 30 June Change   (%) (%) Gasoline Diesel Kerosene Chemical feedstock Other refined petroleum products In the first half of 2015, the sales revenue of gasoline was RMB 161.1 billion, representing a decrease of 14.5% over the same period of 2014, accounting for 33.2% of the segment’s operating revenue. In the first half of 2015, the sales revenue of diesel was RMB 162.0 billion, representing a decrease of 25.1% over the same period of 2014, accounting for 33.4% of the segment’s operating revenue. In the first half of 2015, the sales revenue of kerosene was RMB 23.9 billion, representing a decrease of 33.6% over the same period of 2014, accounting for 4.9% of the segment’s operating revenue. In the first half of 2015, the sales revenue of chemical feedstock were RMB 57.3 billion, representing a decrease 48.0% over the same period of 2014, accounting for 11.8% of the segment’s operating revenue. In the first half of 2015, the sales revenue of refined petroleum products other than gasoline, diesel, kerosene and chemical feedstock was RMB 79.2 billion, representing a decrease of 19.8% over the same period of 2014, accounting for 16.3% of the segment’s operating revenue. In the first half of 2015, the segment’s operating expenses were RMB 470.4 billion, representing a decrease of 26.8% over the same period of 2014, mainly attributable to the decline in crude oil prices. In the first half of 2015, the average processing cost was RMB 2,825 per tonne, representing a decrease of 42.0% over the same period of 2014. Total refining throughput was 113.47 million tonnes (excluding volume processed for third parties), representing an increase of 3.1% over the first half of 2014. In the first half of 2015, the total cost of crude oil processed was RMB 320.5 billion, representing a decrease of 40.2% over the same period of 2014, accounting for 68.1% of the segment’s operating expenses, a decrease of 15.4 percentage points over the first half of 2014. In the first half of 2015, the unit refining cash operating cost (defined as operating expenses less the cost of crude oil and refining feedstock, depreciation and amortisation, taxes other than income tax and other operating expenses, divided by the throughput of crude oil and refining feedstock) was RMB 158.4 per tonne, representing an increase of 1.9% compared with that in the first half of 2014, which was mainly due to the increase of operating costs related to oil products quality upgrading project. In the first half of 2015, the refining margin (defined as sales revenues less crude oil and refining feedstock costs and taxes other than income tax, divided by the throughput of crude oil and refining feedstock) was RMB 347.8 per tonne, representing an increase of 15.8% over the same period of 2014. The segment improved the margin level of refined oil products by promoting the oil products quality upgrade projects and optimisation of product mix. The segment realised an operating profit of RMB 15.3 billion in the first half of 2015, representing an increase of RMB 5.6 billion over the same period of 2014. Marketing and Distribution Segment The business of the marketing and distribution segment includes purchasing refined oil products from the refining segment and third parties, conducting wholesale and direct sales to domestic customers and retailing, distributing oil products through the segment’s retail and distribution network, as well as providing related services. In the first half of 2015, the operating revenue of the segment was RMB 565.6 billion, decreased by 22.2% over the same period of 2014, which was mainly due to the decline of gasoline and diesel prices compared with same period of 2014. In the first half of 2015, the sales revenue of gasoline was RMB 238.5 billion, representing a decrease of 12.1% over the same period of 2014; the sales revenue of diesel and kerosene was RMB 240.9 billion and RMB 41.0 billion, a decrease by 26.9% and a decrease by 30.3% respectively over the same period of 2014. 19 The following table sets forth the sales volumes, average realised prices, and respective percentage changes of the segment’s four major refined oil products in the first half of 2015 and 2014, including detailed information about retail, direct sales and wholesale of gasoline and diesel:   Sales Volume (thousand tonnes) Average realised price (VAT excluded) (RMB/tonne)   Six-month periods ended 30 June Change Six-month periods ended 30 June Change   (%) (%) Gasoline Retail Direct sales and Wholesale Diesel Retail Direct sales and Wholesale Kerosene Fuel oil In the first half of 2015, the operating expenses of the segment were RMB 550.5 billion, representing a decrease of 22.3% compared with the first half of 2014. This was mainly due to substantial decline in procurement costs compared with the same period of 2014, resulting from the low level of international oil prices. In the first half of 2015, the segment’s marketing cash operating cost (defined as the operating expenses less the purchase costs, taxes other than income tax, depreciation and amortisation, divided by the sales volume) was RMB 179.7 per tonne, representing a decrease of 6.3% compared with that in the first half of 2014. This was mainly due to enhancement control of logistic costs and operating costs, and reduction on commodity circulation expenses. In the first half of 2015, the segment’s operating profit was RMB 15.2 billion, representing a decrease of RMB 3.6 billion over the same period of 2014, mainly due to weak diesel demand and smaller realised spread. Chemicals Segment The business activities of the chemicals segment include purchasing chemical feedstock from the refining segment and third parties, producing, marketing and distributing petrochemical and inorganic chemical products. In the first half of 2015, operating revenue of the chemicals segment was RMB 166.3 billion, representing a decrease of 22.1% over the same period of 2014, which was mainly due to the decrease of chemical products prices compared with the same period of 2014. The sales revenue generated by the segment’s six major categories of chemical products (namely basic organic chemicals, synthetic resin, synthetic rubber, synthetic fibre monomer and polymer, synthetic fibre and chemical fertiliser) totaled RMB 158.7 billion, representing a decrease of 21.6% over the same period of 2014, accounting for 95.4% of the operating revenues of the segment. The following table sets forth the sales volume, average realised price and respective changes of each of the segment’s six categories of chemical products in the first half of 2015 and 2014.   Sales Volume (thousand tonnes) Average realised price (VAT excluded) (RMB/tonne)   Six-month periods ended 30 June Change Six-month periods ended 30 June Change   (%) (%) Basic organic chemicals Synthetic fibre monomer    and polymer Synthetic resin Synthetic fibre Synthetic rubber Chemical fertiliser 20 In the first half of 2015, the operating expenses of the segment were RMB 156.2 billion, representing a decrease of 28.1% over the first half of 2014, which was mainly due to decrease of prices of chemical feedstock, as well as reduction of other costs and expenses as a result of our active promote cost saving measures including optimisation of raw materials. The segment’s operating profit during the six-month period ended 30 June 2015 was RMB 10.1 billion, representing an increase of RMB 14.1 billion compared with the same period of 2014, mainly due to the segment’s optimisation of products mix. At the same time, the segment seized the opportunity of the recovery of chemical products margin and improved the profitability. Corporate and Others The business activities of corporate and others mainly consist of import and export business activities of the Company’s subsidiaries, research and development activities of the Company, and managerial activities of the headquarters. In the first half of 2015, the operating revenues generated from Corporate and Others were RMB 415.8 billion, representing a decrease of 35.6% over the first half of 2014, including RMB 414.2 billion revenue from trading of crude oil, refined oil products and other products, which decreased by 35.7% over the same period last year. In the first half of 2015, the operating expenses for corporate and others were RMB 415.0 billion, representing a decrease of 35.8% over the same period of 2014, including RMB 412.0 billion trading expenses of crude oil, refined oil products and other products by the trading subsidiaries of the Company, a decrease of 35.9% over the same period last year. In the first half of 2015, operating loss amounted to RMB 0.8 billion, among which operating profit realised by the specialised subsidiaries such as trading companies were RMB 2.2 billion, research and headquarters expenses were RMB 1.4 billion. 3 ASSETS, LIABILITIES, EQUITY AND CASH FLOWS (1) Assets, liabilities and equity Units: RMB million   At 30 June At 31 December Amount of   changes Total assets Current assets Non-current assets Total liabilities Current liabilities Non-current liabilities Total equity attributable to equity shareholders of the Company Share capital Reserves Non-controlling Interests Total equity As at 30 June 2015, the Company’s total assets were RMB 1,470.4 billion, representing an increase of RMB 19.0 billion compared with that at the end of 2014, of which: ‧ Current assets were RMB 395.6 billion, representing an increase of RMB 35.4 billion with that at the end of 2014. This was mainly increase in cash and cash equivalents of RMB 63.2 billion due to the capital injection made by non-controlling interests to Sinopec Marketing Company Limited, inventories decreased by RMB 13.4 billion; prepayments and other current assets decreased by RMB 15.6 billion. ‧ Non-current assets were RMB 1,074.8 billion, representing a decrease of RMB 16.4 billion with that at the end of 2014, which was mainly due to the decrease of construction in progress by RMB 12.5 billion. As at 30 June 2015, the Company’s total liabilities were RMB 683.4 billion, representing a decrease of RMB 122.4 billion compared with that at the end of 2014, of which: ‧ Current liabilities were RMB 506.9 billion, representing a decrease of RMB 97.3 billion with that at the end of 2014, which was mainly due to the decrease of trade accounts payable by RMB 34.4 billion, accrued expenses and other payables by RMB 40.3 billion and short-term debts by RMB 13.8 billion. ‧ Non-current liabilities were RMB 176.5 billion, representing a decrease of RMB 25.0 billion with that at the end of 2014, which was mainly due to the decrease of long-term debts by RMB 28.6 billion. As at 30 June 2015, total equity attributable to equity shareholders of the Company was RMB 680.1 billion, representing an increase of RMB 87.0 billion compared with that at the end of 2014, which was mainly due to the capital premium from capital injection to Sinopec Marketing Company Limited by non-controlling interests, conversion of Sinopec CB and increased retained earnings from the net profit for this period. 21 Cash Flow The following table sets forth the major items on the consolidated cash flow statements for the first half of 2015 and 2014. Units: RMB million   Six-month periods ended 30 June Changes Major items of cash flows in amount Net cash generated from operating activities Net cash generated from investing activities Net cash generated from financing activities Net increase/(decrease) in cash and cash equivalents In the first half of 2015, net cash generated from operating activities was RMB 67.4 billion, representing an increase of RMB 9.2 billion in cash inflow over the first half of 2014. This was mainly due to the decrease of occupancy of working capital over the first half of 2014. In the first half of 2015, net cash generated from investing activities was RMB 55.0 billion, representing a decrease of RMB 7.7 billion in cash outflow compared with the same period last year, which was mainly caused by the reduction of investment scale. In the first half of 2015, net cash generated from financing activities was RMB 51.0 billion, representing an increase of RMB 48.5 billion in cash inflow from the same period of last year, this was mainly due to cash inflow caused by capital injection to Sinopec Marketing Company Limited from non-controlling interests which amounted to RMB 105.0 billion, and partly offset by the cash outflow caused by repayment of high interest bearing debts. As of 30 June 2015, the Company’s cash and cash equivalents (exchange rates effects excluded) were RMB 72.5 billion, an increase of RMB 63.5 billion as of 31 December 2014. Contingent Liabilities Please refer to “Material Guarantee Contracts and Their Performances” in the “Significant Events” section of this report. Capital Expenditures Please refer to “Capital Expenditures” in the “Business Review and Prospects” section of this report. 22 4 ANALYSIS OF FINANCIAL STATEMENTS PREPARED UNDER ASBE The major differences between the Company’s financial statements prepared under ASBE and IFRS are set out in Section C of the financial statements of the Company on page 148 in this report. Under ABSE, the operating income and operating profit or loss by reportable segments were as follows:   Six-month periods ended 30 June     RMB million RMB million Operating income Exploration and Production Segment Refining Segment Marketing and Distribution Segment Chemicals Segment Corporate and Others Elimination of inter-segment sales Consolidated operating income Operating profit/(loss) Exploration and Production Segment Refining Segment Marketing and Distribution Segment Chemicals Segment Corporate and Others Elimination of inter-segment sales Financial expenses, gain/(loss) from changes in fair value and investment income Consolidated operating profit Net profit attributable to equity shareholders of the Company Operating profit: In the first half of 2015, the operating profit of the Company was RMB 39.3 billion, representing a decrease of 12.4% over the same period of 2014. This was mainly due to the decrease of upstream operating profits which caused by the sharp decline of crude oil prices. Net profit: In the first half of 2015, net profit attributable to the equity shareholders of the Company was RMB 24.4 billion, a 22.3% decrease as compared with the first half of 2014. 23 Financial data prepared under ASBE:   At 30 June At 31 December     Changes   RMB million RMB million RMB million Total assets Non-current liabilities Shareholders’ equity Total assets: As of 30 June 2015, the Company’s total assets were RMB 1,470.4 billion, representing an increase of RMB 19.0 billion compared with that at the end of 2014. Current assets increased RMB 35.4 billion was mainly due to the completion of capital injection of Sinopec Marketing Company Limited and the decrease in inventories; non-current assets decreased RMB 16.4 billion due to the decrease in construction in progress. Non-current liabilities: As of 30 June 2015, the Company’s non-current liabilities were RMB 175.0 billion, decreased by RMB 25.0 billion from that at the end of 2014, which was mainly due to conversion of the Sinopec CB and the decrease in long-term loans. Shareholders’ equity: As of 30 June 2015, total shareholders’ equity of the Company was RMB 788.4 billion, representing an increase of RMB 141.3 billion compared with that at the end of 2014, which was mainly due to the completion of capital injection of Sinopec Marketing Company Limited, conversion of the Sinopec CB and increased retained earnings from the net profit for the reporting period. The results of the principal operations by segments   Increase/ Increase/ Increase/   (decrease) of operating (decrease) of operating (decrease) of gross profit   Operating   Gross profit income on cost on margin on   income Operating cost margin* a year-on-year a year-on-year a year-on-year Segment (RMB million) (RMB million) (%) basis (%) basis (%) basis (%) Exploration and Production Refining Marketing and Distribution Chemicals Corporate and Others Elimination of inter-segment     sales N/A N/A N/A N/A Total *: Gross profit margin (Operating income – Operating cost, tax and surcharges) / Operating income 24 SIGNIFICANT EVENTS 1 CORPORATE GOVERNANCE During the reporting period, Sinopec Corp., in compliance with domestic and overseas laws and regulations on securities, continuously enhanced its corporate governance. Sinopec Corp. legitimately completed the election of the new session of the Board of Directors as well as the election of the new session of the Board of Supervisors and appointed new senior management. On the annual general meeting of shareholders for the Year 2014, the members of the Sixth Session of Board of Directors and members of the Sixth Session of Board of Supervisors were elected. On the same day, The Board appointed Mr. Wang Yupu as the Chairman and elected the new members of four committees under the Board including the Strategy Committee, the Audit Committee, the Remuneration and Appraisal Committee and Social Responsibility Management Committee. The Board of Supervisors appointed Mr. Liu Yun as the Chairman. The Company revised the articles of association of Sinopec Corp. (Articles of Association) and meticulously prepared the post-oriented trainings on all directors, supervisors and senior management. The Company constantly enhanced the information disclosure and the investor relations and strengthened the communication with stakeholders which were well recognised by the investors and the capital markets. The Company has advocated green and low-carbon development and continuously implemented Energy Conservation Campaign and Clean Water & Blue Sky Campaign. As the unity holding the rotating presidency of the Global Compact Network China, the Company has actively participated in all the events of the UN Global Compact. During the reporting period, none of Sinopec Corp., the Board, directors, supervisors, senior management, controlling shareholders or de facto controllers of Sinopec Corp. were under the investigation by the CSRC or punished administratively or criticised publicly by the CSRC, the Hong Kong Securities and Futures Commission, the Securities and Exchange Commission of the United States, Shanghai Stock Exchange, the Hong Kong Stock Exchange, the New York Stock Exchange or the London Stock Exchange. Equity interests of directors, supervisors and other senior management As of 30 June 2015, apart from 13,000 A shares of Sinopec Corp. held by Vice President Mr. Ling Yiqun, none of the directors, supervisors or other senior management of Sinopec Corp. held any shares of Sinopec Corp. As required by the Hong Kong Stock Exchange, all the directors of Sinopec Corp. have confirmed that they have complied with the Model Code for Securities Transactions by Directors of Listed Issuers (the “Model Code”) during the reporting period. Save as disclosed above, the directors, supervisors and other senior management of Sinopec Corp. and their associates did not hold shares, bonds or any interest or short position (including any interest or short position in shares that is regarded or treated as being held in accordance with the Securities and Futures Ordinance (the “Ordinance”)) in the shares of Sinopec Corp. or any associated corporation (Please refer to the Interpretation of Part XV of the Ordinance), which, according to Divisions 7 and 8 of Part XV of the Ordinance, shall be informed to Sinopec Corp. and Hong Kong Stock Exchange, or pursuant to Section 352 of the Ordinance, shall be registered on the designated register as required by the Ordinance, or the Model Code contained in the Hong Kong Listing Rules, shall be informed to Sinopec Corp. or Hong Kong Stock Exchange. As required by the Hong Kong Stock Exchange, Sinopec Corp. has formulated the Rules Governing Shares Held by Company Directors, Supervisors and Senior Management and Changes in Shares as well as the Model Code of Securities Transactions by Company Employees (the “Rules and the Code”) to stipulate securities transaction by relevant employees. The standards of the Rules and the Code are no less exacting than those set out in the Model Code. Upon specific inquiries by Sinopec Corp., all the directors confirmed that they have complied with the required standards of the Model Code as well as those of the Rules and the Code. Compliance with the Corporate Governance Code Based on its actual situations, Sinopec Corp. did not establish a nomination committee under the Board in accordance with A.5 of the code provisions set out in the Corporate Governance Code and Corporate Governance Report (“Corporate Governance Code”) contained in Appendix 14 of the Hong Kong Listing Rules. Sinopec Corp. is of the view that the nomination of the candidates for directorship by all the members of the Board will better serve the operation needs of Sinopec Corp., such as, the duties of the nomination committee set out in the Corporate Governance Code performed by the Board. Besides, the chairman and members of the Audit Committee and Remuneration and Appraisal Committee, due to other business duties, did not attend the annual general meeting of shareholders for the year 2014 as required under E1.2 of the Corporate Governance Code. None of the shareholders raised questions to the Audit Committee and the Remuneration and Appraisal Committee at such meeting. Save as disclosed above, during the reporting period, Sinopec Corp. have complied with the code provisions set out in the Corporate Governance Code. Review of the Interim Report The Audit Committee of Sinopec Corp. has reviewed and agreed with the Interim Report. 25 2 DIVIDEND Dividend distribution for the year ended 31 December 2014 Upon its approval at the annual general meeting of the Sinopec Corp. for the year 2014, Sinopec Corp. distributed the final dividend of RMB 0.11 per share (tax inclusive). The final dividend for 2014 has been distributed to shareholders on and before 30 June 2015 who were registered as existing shareholders as at 18 June 2015. Combined with of the interim dividend of RMB 0.09 per share (tax inclusive), the total cash dividend for the year 2014 amounted to RMB 0.20 per share (tax inclusive). Interim dividend distribution plan for the six-month ended 30 June 2015 As approved by the 2nd meeting of the Sixth Session of the Board, the interim dividend for the six-month ended 30 June 2015 will be RMB 0.09 per share (tax inclusive) based on the total number of shares as of 22 September 2015 (the Record Date). The Sinopec Corp’s 2015 interim profit distribution proposal is in compliance with the Articles of Association and relevant procedures. The independent non-executive directors have issued independent opinions on it. The interim cash dividend will be distributed on or before 30 September 2015 (Wednesday) to all shareholders whose names appear on the register of members of Sinopec Corp. on the record date of 22 September 2015 (Tuesday). To be entitled to the interim dividend, holders of H shares shall lodge their share certificate(s) and transfer documents with Hong Kong Registrars Limited at 1712-1716, 17th floor, Hopewell Centre, No. 183 Queen’s Road East, Wanchai, Hong Kong, for registration of transfer, no later than 4:30 p.m. on Tuesday, 15 September 2015. The register of members of the H shares of Sinopec Corp. will be closed from Wednesday, 16 September 2015, to Tuesday, 22 September 2015 (both dates inclusive). The dividend will be denominated and declared in Renminbi (RMB), and distributed to domestic and Shanghai-Hong Kong Stock Connect shareholders in RMB and to foreign shareholders in Hong Kong Dollar. The exchange rate for dividend to be paid in Hong Kong dollars is based on the average benchmark exchange rate of RMB against Hong Kong dollar as published by the People’s Bank of China one week preceding the date of declaration of dividends, being Wednesday, 26 August 2015. In accordance with the Enterprise Income Tax Law of the People’s Republic of China and its implementation regulations which came into effect on 1 January 2008, Sinopec Corp. is required to withhold and pay enterprise income tax at the rate of 10% on behalf of the non-resident enterprise shareholders whose names appear on the register of members for H Shares of Sinopec Corp. when distributing the cash dividends to them. Any H Shares of the Sinopec Corp. registered not under the name of an individual shareholder, including HKSCC Nominees Limited, other nominees, agents or trustees, or other organisations or groups, shall be deemed as shares held by non-resident enterprise shareholders. Therefore, on this basis, enterprise income tax shall be withheld from dividends payable to such shareholders. If holders of H Shares intend to change its shareholder status, please enquire about the relevant procedures with your agents or trustees. Sinopec Corp. will strictly comply with the law or the requirements of the relevant government authority and withhold and pay enterprise income tax on behalf of the relevant shareholders based on the register of members for H shares of Sinopec Corp. as at the record date. If the individual holders of the H shares who are Hong Kong or Macau residents or residents of the countries which had an agreed tax rate of 10% for the cash dividends to them with China under the relevant tax agreement, Sinopec Corp. should withhold and pay individual income tax on behalf of the relevant shareholders at a rate of 10%. Should the individual holders of the H Shares are residents of the countries which had an agreed tax rate of less than 10% with China under the relevant tax agreement, Sinopec Corp. shall withhold and pay individual income tax on behalf of the relevant shareholders at a rate of 10%. In that case, if the relevant individual holders of the H Shares wish to reclaim the extra amount withheld (the “Extra Amount”) due to the application of 10% tax rate, Sinopec Corp. can apply for the relevant agreed preferential tax treatment provided that the relevant shareholders submit the evidence required by the notice of the tax agreement to the share register of Sinopec Corp Sinopec Corp. will assist with the tax refund after the approval of the competent tax authority. Should the individual holders of the H Shares are residents of the countries which had an agreed tax rate of over 10% but less than 20% with China under the tax agreement, Sinopec Corp. shall withhold and pay the individual income tax at the agreed actual rate in accordance with the relevant tax agreement. In the case that the individual holders of the H Shares are residents of the countries which had an agreed tax rate of 20% with China, or which has not entered into any tax agreement with China, or otherwise, Sinopec Corp. shall withhold and pay the individual income tax at a rate of 20%. Pursuant to the Notice on the Tax Policies Related to the Pilot Program of the Shanghai-Hong Kong Stock Connect (關於滬港股票市場交易互聯互通機制試點有關稅收政策的通知) (Caishui [2014] No. 81): 26 For domestic investors investing in the H Shares of Sinopec Corp. through Shanghai-Hong Kong Stock Connect, the company shall withhold and pay income tax at the rate of 20% on behalf of individual investors and securities investment funds. The company will not withhold or pay the income tax of dividends for domestic enterprise investors and those domestic enterprise investors shall report and pay the relevant tax themselves. For investors of the Hong Kong Stock Exchange (including enterprises and individuals) investing in the A Shares of Sinopec Corp. through Shanghai-Hong Kong Stock Connect, the Company will withhold and pay income taxes at the rate of 10% on behalf of those investors and will report to the tax authorities for the withholding. For investors who are tax residents of other countries and whose country of domicile is a country which has entered into a tax treaty with the PRC stipulating a dividend tax rate of lower than 10%, those enterprises and individuals may, or may entrust a withholding agent to, apply to the competent tax authorities for the entitlement of the rate under such tax treaty. Upon approval by the tax authorities, the paid amount in excess of the tax payable based on the tax rate according to such tax treaty will be refunded. 3 ISSUANCE OF CONVERTIBLE BONDS The credit rating of China Petrochemical Corporation, the guarantor of Sinopec CB, by Moody’s remained at Aa3 and by Standard & Poor’s remained at AA–. At the end of the reporting period, the liability-to-asset ratio of Sinopec Corp. was 46.48%, representing a decrease of 9.04 percentage points compared with the end of last year. This is attributed to the capital injection of Sinopec Marketing Co. Ltd., repayment of high interest rate loans and completion of Sinopec CB conversion to shares, which significantly changes the asset and debt structure. The credit rating of Sinopec Corp. by Moody’s remained at Aa3 and by Standard & Poor’s remained at AA–. The domestic long-term credit rating of Sinopec Corp. remained at AAA. Issuance and delisting of convertible bonds Sinopec Corp. issued A share convertible bonds of RMB 23 billion on 23 February 2011 (bond code: 110015). The par value and issuance price of Sinopec CB are both RMB 100/bond. Sinopec CB was issued with a term of six years, with annual coupon rate at 0.5%, 0.7%, 1.0%, 1.3%, 1.8% and 2.0%, respectively. The initial conversion price was RMB 9.73 per share. It was listed on the Shanghai Stock Exchange on 7 March 2011. For further details, please refer to the Announcement of Issuance of A Share Convertible Bonds by Sinopec Corp. and the Announcement of the Listing of A Share Convertible Bonds by Sinopec Corp. published on the websites of the Shanghai Stock Exchange and Sinopec Corp. The Company has used all of the proceeds in the following projects: the Wuhan Ethylene project, the Anqing Refinery Revamping Project, the Shijiazhuang Refinery Revamping Project, the Yulin-Jinan Natural Gas Pipeline Project and the Rizhao-Yizheng Crude Oil Pipeline Project. Conversion Price Adjustment of Sinopec CB   Conversion price after adjustment   Date of adjustment (RMB per share) Reason for adjustment 20 June 2011 Dividend distribution 19 September 2011 Dividend distribution 27 December 2011 Downward adjustment 28 May 2012 Dividend distribution 17 September 2012 Dividend distribution 19 June 2013 Dividend distribution, the bonus issue of shares and capitalisation of share premium 12 September 2013 Dividend distribution 3 June 2014 Dividend distribution 24 September 2014 Dividend distribution On 26 January 2015, the terms of conditional redemption of Sinopec CB were triggered. On the 22nd meeting of the fifth session of the Board of the Company, the Board reviewed and approved the proposal for the redemption of Sinopec CB, and decided to exercise the right of redemption of Sinopec CB. As of the Redemption Record Date (11 February 2015), a total of 4,623,769,047 A shares had been converted from Sinopec CB, and the total outstanding value of Sinopec CB registered at the China Securities Depository and Clearing Corporation Limited Shanghai Branch was RMB 52,776,000. On 17 February 2015, the total value of redemption payments and interest accrued that were paid by the Company was RMB 53,348,948.28, and Sinopec CB was delisted from the Shanghai Stock Exchange. 27 4 CORPORATE BONDS ISSUED & INTEREST PAYMENTS On 21 May 2010, Sinopec Corp. issued 5-year and 10-year domestic corporate bonds which amounted to RMB 11 billion and RMB 9 billion with a fixed annual interest rate of 3.75% and 4.05% respectively. On 9 June 2010, the above-mentioned corporate bonds were listed on the Shanghai Stock Exchange. For further details, please refer to the relevant announcements published in China mainland newspapers, namely China Securities Journal, Shanghai Securities News, and Securities Times on 19 May 2010. On 21 May 2015, Sinopec Corp. had paid in full the interest accrued for the fifth interest payment year and 5-year domestic corporate bonds had been delisted from the Shanghai Stock Exchange. On 1 June 2012, Sinopec Corp. issued 5-year and 10-year domestic corporate bonds which amounted to RMB 13 billion and RMB 7 billion with a fixed annual interest rate of 4.26% and 4.90% respectively. On 13 June 2012, the above-mentioned corporate bonds were listed on the Shanghai Stock Exchange. For further details, please refer to the relevant announcements published in China mainland newspapers, namely China Securities Journal, Shanghai Securities News, and Securities Times on 30 May 2012. On 1 June 2015, Sinopec Corp. had paid in full the interest for the third interest payment year. On 18 April 2013, Sinopec Capital Limited (2013), a wholly owned overseas subsidiary of Sinopec Corp., issued senior notes guaranteed by Sinopec Corp. with four different maturities, 3 years, 5 years, 10 years and 30 years. The 3-year notes principal totaled USD 750 million, with an annual interest rate of 1.250%; the 5-year notes principal totaled USD1 billion, with an annual interest rate of 1.875%; the 10-year notes principal totaled USD1.25 billion, with an annual interest rate of 3.125%; and the 30-year notes principal totaled USD500 million, with an annual interest rate of 4.250%. These notes were listed on the Hong Kong Stock Exchange on 25 April 2013, with interest payable semi-annually in arrears on 24 April and 24 October, beginning on 24 October 2013. During the reporting period, Sinopec Corp. has paid in full the current-period interest. During the reporting period, United Credit ratings Co., Ltd. (the “Rating Agency”) provided continuing credit rating for 10-year domestic corporate bond issue by Sinopec Corp. on 21 May 2010, 5-year and 10-year domestic corporate bonds issued by Sinopec Corp. on 1 June 2012 (“Corporate Bonds”). The Rating Agency kept the AAA for the credit rating of the above-mentioned Corporate Bonds. The long term credit rating and the rating outlook of Sinopec Corp. remained at AAA and stable respectively. 5 THE INCREASED SHAREHOLDINGS OF SINOPEC CORP.’S A SHARE BY CHINA PETROCHEMICAL CORPORATION On 8 July 2015, the Company was informed by China Petrochemical Corporation that, Sinopec Group proposed to increase its shareholding in the Company through acquisitions of the Company’s shares on the secondary market in its own name or through other concerting parties within 12 months commencing on 8 July 2015 (the “Increase Period”). The aggregate of such acquisition(s) will not exceed 2% (inclusive of the shares acquired on 8 July 2015) of the total issued share capital of the Company (“the “Shareholding Increase”). As of 9 July 2015, Sinopec Group had increased its shareholding in the Company by way of acquiring 72,000,000 A shares during the Increase Period, representing approximately 0.06% of the total issued share capital of the Company. Before the Shareholding Increase, Sinopec Group directly and indirectly held 86,273,821,101 shares of the Company, representing approximately 71.26% of the total issued share capital of the Company. Following the Increase of Shareholding, Sinopec Group directly and indirectly held 86,345,821,101 shares of the Company, representing approximately 71.32% of the total issued share capital of the Company. Sinopec Group undertakes not to reduce its shareholding in the Company during the Increase Period and the statutory period. 6 RESTRUCTURING OF MARKETING SEGMENT On 19 February 2014, the 14th meeting of the fifth session of the Board considered and approved the proposal to begin the restructuring of Sinopec Corp.’s marketing segment. On 12 September 2014, Sinopec Marketing Co., Ltd. (hereinafter referred to as “Marketing Co.”) entered into a Capital Injection Agreement with 25 domestic and foreign investors, pursuant to which investors will subscribe for equity interest in Marketing Co. in cash. As of 6 March 2015, the above-mentioned 25 investors had made an aggregate capital contribution of RMB 105.044 billion (including amounts in U.S. dollar equivalent) to Marketing Co. and subscribed for a 29.5849% shareholding interest in Marketing Co. For further details, please refer to the announcements published in the China Securities Journal, the Shanghai Securities News and the Securities Times by Sinopec Corp. on 20 February 2014, 26 March 2014, 2 April 2014, 1 July 2014, 15 September 2014, 6 January 2015 and 7 March 2015. For the relevant details, please also refer to the disclosures made on the website of the Hong Kong Stock Exchange. 7 MAJOR PROJECTS Fuling Shale Gas Project The company continues the capacity-building project for the first phase in 2015. This project consists mainly of drilling 117 new wells and constructing shale gas gathering and transmission facilities. The new production capacity will be 2.5 billion cubic meters for this year. 61% of the 2015 plan has been completed in the first half of 2015. The Fuling Shale Gas transportation pipelines have been put into operation. Guangxi LNG project The Guangxi LNG project consists mainly of the construction of one wharf and one terminal designated for LNG with a receiving capacity of 3 million tonnes per year and auxiliary transportation pipelines for natural gas. It is expected to be completed and put into operation in 2015. 28 Tianjin LNG project The Tianjin LNG project consists mainly of the construction of one wharf and one terminal designated for LNG with a receiving capacity of 3 million tonnes per year and auxiliary transportation pipelines for natural gas. It is expected to be completed in 2016. 8 CONNECTED TRANSACTIONS IN THE REPORTING PERIOD Sinopec Corp. and China Petrochemical Corporation entered into a number of agreements with respect to continuing connected transactions, including the mutual supply agreement, the community services agreement, the land use rights leasing agreement, the properties leasing agreement, the intellectual property license agreement and safety production insurance fund document. Pursuant to the above-mentioned agreements on continuing connected transactions, the aggregate amount of the connected transactions of the Company during the year was RMB 79.584 billion. Among the expenses, purchases amounted to RMB 44.454 billion, representing 4.45% of the total amount of this type of transaction for the reporting period, including purchases of products and services (procurement, storage, exploration and development services, and production-related services) amounted to RMB 34.977 billion, auxiliary and community services amounted to RMB 3.266 billion. The housing rent paid by the Company amounted to RMB 0.226 billion. The rent for use of land was RMB 5.313 billion. Interest expenses amounted to RMB 0.672 billion. Sales amounted to RMB 35.130 billion, representing 3.38% of the total amount of this type of transaction for the reporting period, including RMB 35.055 billion for sales of products and services, RMB 0.004 billion for agency commission income, and RMB 0.071 billion for interest income. 9 FUNDS PROVIDED BETWEEN RELATED PARTIES Unit: RMB million     Funds to related parties Funds from related parties Related Parties Relations Balance at the beginning of the period Amount incurred Balance at the end of the period Balance at the beginning of the period Amount incurred Balance at the end of the period Sinopec Group The Company ) parent and its subsidiaries Other related parties Associates and the joint ventures ) Total ) Fund from Sinopec Corp. to the controlling shareholder and its RMB 628 million subsidiaries in the reporting period Balance of fund from Sinopec Corp. to the controlling shareholder and RMB 15,723 million its subsidiaries Reason for provision of funds between related parties As a result of normal business activities Settlement of funds provided between related parties Implemented according to the contract, without any overdue Related undertakings in accordance with the funds None Impacts on operating results and financial position No material negative impact 10 SIGNIFICANT LITIGATION, ARBITRATION OR MATTERS DRAWN MEDIA’S NEGATIVE ATTENTION RELATING TO SINOPEC CORP. No significant litigation, arbitration or matter drawn media’s negative attention relating to Sinopec Corp. during the reporting period. 11 OTHER SIGNIFICANT CONTRACT Save as disclosed by Sinopec Corp., there has been no significant contract which was performed during the reporting period. 12 ASSET TRANSACTION There has been no asset transaction which was performed during the reporting period. 13 ENTRUSTED CASH ASSETS MANAGEMENT Except as disclosed by Sinopec Corp., Sinopec has performed no entrusted asset management during the reporting period. 29 14 ENTRUSTMENT LOANS Parties Amount (RMB million)   Term  Interest rate   Purpose  Mortgage or guarantor Whether overdue or not Whether connected transactionor not Whether roll-overor not Whether involved in lawsuitor not Major funding source  Connected relationship  Expected return   Gain or loss Ningbo Gaotou Petroleum Development, Ltd. 4 years 5.35% Working capital loan None No No No No Self-owned fund, non-raising fund Joint venture 5.35% Gain Ningbo Gaotou Petroleum Development, Ltd. 5 years 5.60% Working capital loan None No No No No Self-owned fund, non-raising fund Joint venture 5.60% Gain Maoming-BASF, Ltd. 5 years 5.93% Project construction None No No No No Self-owned fund, non-raising fund Joint venture 5.93% Gain 15 DEPOSITS AT SINOPEC FINANCE CO., LTD AND SINOPEC CENTURY BRIGHT CAPITAL INVESTMENT LTD. In order to regulate connected transactions between Sinopec Corp. and Sinopec Finance Co. Ltd. (hereinafter referred to as the “Finance Company”, Sinopec’s domestic settlement center) and to ensure the safety and liquidity of the deposits of Sinopec Corp. in the Finance Company, Sinopec Corp. and the Finance Company formulated the Risk Control System on Connected Transactions of China Petroleum & Chemical Corporation and Sinopec Finance Co. Ltd which covers risk control system and risk management plan of the Company to prevent financial risks and to ensure that the deposits of the Company in the Finance Company can be utilised at the Company’s discretion. At the same time, as the controlling shareholder of the Finance Company, China Petrochemical Corporation undertakes that, in case of emergency where the Finance Company has difficulty in payment, it will increase the capital of the Finance Company in accordance with the actual need for the purpose of solving the difficulty in payment. In order to regulate Connected transactions between Sinopec Corp. and Sinopec Century Bright Capital Investment Limited (hereinafter referred to as “Century Bright Company”, Sinopec Corp.’s overseas settlement center), by strengthening internal risk control and supported by China Petrochemical Corporation, Century Bright Company ensures the security of deposits of Sinopec Corp. in Century Bright Company. China Petrochemical Corporation has developed a number of internal rules, including the Rules for the Internal Control System, Rules for Implementation of Overseas Capital management Methods, Provisional Methods on Overseas Fund Platform Management, which ensures strict compliance for overseas financial services provided by Century Bright Company to the Company. Century Bright Company also established Rules for the Implementation of Internal Control System, which guarantees the standardisation and safety of corporate deposit business. At the same time, as the sole shareholder of Century Bright Company, China Petrochemical Corporation signed a keep well agreement with Century Bright Company in 2013, China Petrochemical Corporation undertakes that in case Century Bright Company has difficulty in payment, it will ensure that Century Bright Company will fulfill its repayment obligation through various channels. During the reporting period, the deposit of Sinopec Corp. in the Finance Company and Century Bright Company was strictly in compliance with the cap as approved at the general meeting of shareholders. During daily operations, the deposits of Sinopec Corp. in the finance company and Century Bright Company can be fully withdrawn for the Company’s use. 30 16 MATERIAL GUARANTEE CONTRACTS AND THEIR PERFORMANCE Unit: RMB million Major external guarantees (excluding guarantees for the controlled subsidiaries) Guarantor Relationship with the Company Name of guaranteed company Amount Transaction date (date of signing) Period of guarantee Type   Whether completed or not Whether overdue or not Amounts of overdue guarantee Counter- guaranteed Whether guranteed for connected parties (yes or no) 1 Sinopec Corp. The company itself Yueyang Sinopec Corp. Shell Coal Gasification Corporation 10 December 2003 10 December 2003 – 10 December 2017 Joint obligations No No — No No Sinopec Great Wall energy chemical industry co., LTD Wholly owned subsidiary Zhong An United Coal Chemical Co., Ltd 18 April 2014 April 18, 2014 – April 17, 2026 Joint obligations No No — No No SSI Controlledsubsidiaries New Bright International Development Ltd./ Sonangol E.P.     Joint obligations No No — Yes No Total amount of guarantees provided during the reporting period2 Total amount of guarantees outstanding at the end of reporting period2 (A) Guarantees by the Company to the controlled subsidiaries Total amount of guarantee provided to controlled subsidiaries during the reporting period None Total amount of guarantee for controlled subsidiaries outstanding at the end of the reporting period (B) Total amount of guarantees for the Company (including those provided for controlled subsidiaries) Total amount of guarantees (A+B) The proportion of the total amount of guarantees to the Sinopec Corp.’s net assets (%) 3.70% Guarantees provided for shareholders, de facto controller and connected parties (C) None Amount of debt guarantees provided directly or indirectly to the companies with liabilities to assets ratio over 70% (D) The amount of guarantees in excess of 50% of the net assets (E) None Total amount of the above three guarantee items (C+D+E) Statement of guarantee undue that might be involved in any joint and several liabilities None Statement of guarantee status None Note 1: As defined in the Rules Governing the listing of Stocks on Shanghai Stock Exchange. 2: The amount of guarantees provided during the reporting period and the amount of guarantees outstanding at the end of the reporting period include the guarantees provided by the controlled subsidiaries to external parties. The amount of the guarantees provided by these subsidiaries is derived by multiplying the guarantees provided by Sinopec Corp.’s subsidiaries by the percentage of shares held by Sinopec Corp. in such subsidiaries. 31 17 PERFORMANCE OF THE UNDERTAKINGS Background Type of Undertaking Party Contents Time Limit for Performance Whether bears deadline or not Whether strictly performed or not Undertakings related to the Initial Public Offerings (IPO) Initial Public Offerings (IPO) China Petrochemical Corporation i.Compliance with the connected transaction agreements; iiSolving the issues regarding the legality of the land-use rights certificates and property ownership rights certificates within a specified period of time; iiiImplementation the Reorganisation Agreement (please refer to the definition of “Reorganisation Agreement” in the H share prospectus of Sinopec Corp.); ivGranting licenses for intellectual property rights; vAvoiding competition within the same industry; and viAbandonment of business competition and conflict of interest with Sinopec Corp From 22 June 2001 No Yes Other undertakings Other China Petrochemical Corporation Given that the majority of China Petrochemical Corporation’s refining business had been injected into Sinopec Corp., China Petrochemical Corporation had made a commitment to dispose of its minor remaining refining business within five years to eliminate competition with Sinopec Corp. in the refining business. Within five years commencing on 27 October 2010 Yes Yes Other undertakings Other China Petrochemical Corporation China Petrochemical Corporation would dispose of its minor remaining chemicals business within the next five years in order to avoid competition with Sinopec Corp. with in the chemicals business. Within five years commencing on 15 March 2012 Yes Yes Other undertakings Other China Petrochemical Corporation Given that China Petrochemical Corporation engages in the same or similar businesses as Sinopec Corp. with regard to the exploration and production of overseas petroleum and natural gas, China Petrochemical Corporation hereby grants a ten-year option to Sinopec Corp, which includes (i) after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell its overseas oil and gas assets owned as of the date of the undertaking and still in its possession upon Sinopec Corp.’s exercise of the option to Sinopec Corp.; (ii) in relation to the overseas oil and gas assets acquired by China Petrochemical Corporation after the issuance of the undertaking, within ten years after the completion of such acquisition, after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell these assets to Sinopec Corp China Petrochemical Corporation undertakes to transfer the assets as required by Sinopec Corp. under aforesaid item (i) and (ii) to Sinopec Corp., provided that the exercise of such option complies with applicable laws and regulations, contractual obligations and other procedural requirements. 10 years after 29 April 2014 or the date when Sinopec Group acquires the assets Yes Yes As at the end of the reporting period, Sinopec Corp. has made no undertakings in respect of results, asset injections, or asset restructuring that had not been fulfilled, nor did Sinpec Corp. make any profit forecast in relation to any asset or project. 18 SHARE OPTION INCENTIVE SCHEME OF SINOPEC CORP.’S SUBSIDIARY, SINOPEC SHANGHAI PETROCHEMICAL COMPANY LIMITED (“SHANGHAI PETRO”), DURING THE REPORTING PERIOD Grant Date: 6 January 2015 Number of Participants: 214 persons Number of Share Options Granted: 38,760,000 Shares granted to Directors, senior management and substantial shareholders of Shanghai Petro Shanghai Petro granted 2,540,000 A share options to six persons, including Chairman and General Manager Mr. Wang Zhiqing, Vice Chairman and Deputy General Manager Mr. Gao Jinping, Director and Chief Financial Officer Mr. Ye Guohua, Director and Deputy General Manager Mr. Jin Qiang, Director and Deputy General Manager Mr. Guo Xiaojun and Secretary to the Board Mr. Tang Weizhong. Shares granted to employees of Shanghai Petro in addition to persons mentioned in item (1) Shanghai Petro granted 36,220,000 A share options to 208 key business personnel. 32 Exercise Price under the Initial Grant The exercise price under the initial grant is RMB 4.20 per share. On the grant date, the closing price of A shares of Shanghai Petro was RMB 4.51 per share, and that of H shares of Shanghai Petro was HK$2.37 per share. Validity Period and Exercise Arrangement under the Initial Grant The validity period of the share options shall be five years commencing from the grant date, but will be subject to the following exercise arrangements. The exercisable period for the share options shall be three years, commencing from the expiry of the two-year period after the grant date. There shall be three exercisable periods (one year for each exercisable period, same for the following) under the Share Option Incentive Scheme. Upon the fulfillment of the exercise conditions, 40%, 30% and 30% of the total share options granted shall become exercisable within the 1st, 2nd and 3rd exercisable periods, respectively. Stage Arrangement Exercise Ratio Cap Grant Date Determined by the board of directors upon fulfillment of the conditions for grant under the Share Option Incentive Scheme — 1st Exercisable Period Commencing on the first trading day after the expiry of the 24-month period following the grant date and ending on the last trading day preceding the expiry of the 36-month period following the grant date 40% 2nd Exercisable Period Commencing on the first trading day after the expiry of the 36-month period following the grant date and ending on the last trading day preceding the expiry of the 48-month period following the grant date 30% 3rd Exercisable Period Commencing on the first trading day after the expiry of the 48-month period following the grant date and ending on the last trading day preceding the expiry of the 60-month period following the grant date 30% 19 THE AUDIT FIRM The appointment of PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers Certified Public Accountants as Sinopec Corp.’s annual external auditors for the year 2015 and the authorisation to the Board to decide on their remuneration was approved at Sinopec’s annual general meeting for the year 2014 on 27 May 2015. The Company has accrued audit fee of RMB 24.19 million for the first half of 2015. The interim financial report has been audited by PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers Certified Public Accountants. The Chinese certified accountants signing the report are Li Dan and Chen Na from PricewaterhouseCoopers Zhong Tian LLP. 20 INFORMATION ON EQUITIES OF LISTED COMPANIES AND NON-LISTED FINANCIAL ENTERPRISES DIRECTLY HELD BY SINOPEC CORP. At the end of reporting period Sinopec Corp. did not have any direct shareholdings in other listed companies (not including the listed subsidiaries consoldiated by Sinopec Corp.) Information on equity shareholdings of non-listed financial enterprises directly held by Sinopec Corp. Entities Initial investment (RMB 10,000) Proportion in total shares at the beginning of period (%) Proportion in total shares at the end of period (%) Book value at the end of period (RMB 10,000) Gain/loss during the reporting period Change of shareholders’ interests during the reporting period Accounting item Origin of shares Beijing International Trust Co., Ltd. — Financial assets available for sale Investment Bank of Zhengzhou Co., Ltd. — — Financial assets available for sale Debt to shares Total — 21 OTHER IMPORTANT ITEMS AND THEIR IMPACT AND DESCRIPTION OF THE SOLUTION None. 22 PROFIT WARNING AND DESCRIPTION FOR THE POSSIBLE NET LOSSES OR SIGNIFICANT DECREASE IN AGGREGATE NET PROFIT FROM THE BEGINNING OF THE YEAR TO THE NEXT REPORTING PERIOD COMPARED WITH THE CORRESPONDING PERIOD LAST YEAR. Not applicable 33 23 CORE COMPETITIVENESS ANALYSIS The Company is a large scale vertically integrated energy & petrochemical company with upstream, mid-stream and downstream operations. The Company ranks first among all enterprises in China in terms of revenue; In respect of refining capacity, it ranks first in China and second globally; equipped with a well-developed refined oil products sales network, the Company is the largest supplier of refined oil products in China; and in terms of ethylene production capacity, the Company takes the first position in China and the 4th in the world, and has a well-established marketing network for chemical products. The integrated business structure of the Company carries strong advantages in synergy among its various business segments, enabling the Company to continuously tap potentials in attaining an efficient and comprehensive utilisation of its resources, and endowed the Company strong resistance against risks, as well as remarkable capabilities in delivering stable profitability. The Company enjoys a favorable location which is close to the consumer markets. Along with the steady growth in the Chinese economy, sales volume of both oil products and chemical products by the Company has been increasing steadily over the years; through continuous and specialised marketing efforts, its capability in international operations and market expansion has been further enhanced. The Company owns a team of professionals and expertise engaged in the production of oil & gas, operation of refineries and chemical plants, as well as marketing activities. The Company applies outstanding detailed management measures with its remarkable capabilities in management of operations, and enjoys a favorable operational cost advantage in its downstream businesses. The Company has formulated a well-established technology system and mechanism, and owns competent teams specialised in technology covering a wide range of subjects. The four platforms for technology advancement is taking shape, which includes exploration and development of oil & gas, refining, chemicals and commonly applied technologies. With its overall technologies reaching state of the art level in the global arena, and some of them taking the lead globally, the Company enjoys strong capability for technical innovations. The Company always attaches great importance to fulfilling social responsibilities as an enterprise, and carries out the green & low carbon development strategy to pursue a sustainable pattern of development. Moreover, the Company enjoys an outstanding brand name, plays an important role in the economy and is a renowned and reputable company in China. 24 SHAREHOLDINGS OF MAJOR SUBSIDIARIES The Subsidiary whose net profit or investment income accounts for more than 10% of the Company’s net profit: Company Name Principal Business Net profit/ Investment Income (RMB million) Percentage of shares held (%) Sinopec Marketing Co., Ltd. Sales of refined oil products 34 DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT 1 INFORMATION ON APPOINTMENT AND TERMINATION OF ENGAGEMENT OF DIRECTORS, SUPERVISORS AND OTHER SENIOR MANAGEMENT On 27 Apirl 2015, Mr. Wang Tianpu resigned from the position as the deputy Chairman of the Board, and the Non-executive director of Sinopec Corp. On 27 May 2015, the member of the Sixth Session of the Board of Directors and the Board of Supervisors were elected at the general meeting of shareholders for the year 2014. The 1st meeting of the Sixth Session of Board of Directors elected Chairman of the Board and appointed members of senior management. The 1st meeting of the Sixth Session of the Board of Supervisors elected Chairman of the Board of Supervisors. The changes of the directors, supervisors and other senior management are as follows: Board of directors: Mr. Wang Yupu was elected as non-executive director, Chairman of the Board. Mr. Zhang Haichao and Mr. Jiao Fangzheng were elected as directors. Mr. Tang Min and Mr. Fan Gang were elected as independent non-executive directors. Mr. Fu Chengyu was no longer the chairman and non-executive director of the Board. Mr. Zhang Yaocang was no longer the deputy chairman and non-executive director of the Board. Mr. Cao Yaofeng and Mr. Liu Yun were no longer the non-executive directors. Mr. Chen Xiaojin, Mr. Ma Weihua and Ms. Bao Guoming were no longer the independent non-executive directors. Board of Supervisors: Mr. Liu Yun was elected as the Chairman of Board of Supervisors. Mr. Liu Zhongyun and Mr. Zhou Hengyou were elected as supervisors. Mr. Wang Yajun was elected as employee’s representative supervisor. Mr. Xu Bin was no longer Chairman of Board of Supervisors and supervisor. Mr. Geng Limin and Mr. Li Xinjian were no longer supervisors. Mr. Kang Mingde was no longer independent supervisors. Mr. Zhou Shiliang and Mr. Chen Mingzheng were no longer employee’s representative supervisors. Other senior management: Mr. Zhang Haichao and Mr. Jiao Fangzheng were appointed as Senior Vice President. For details, please refer to the announcements, published in China Securities Journal, Shanghai Securities News and Securities Times on 28 May 2015 and on the websites of Shanghai Stock Exchange, Hong Kong Stock Exchange and Sinopec Corp. 2 CHANGES IN SHAREHOLDINGS OF DIRECTORS, SUPERVISORS AND OTHER SENIOR MANAGEMENT None 35 REPORT OF THE PRC AUDITOR PwC ZT Shen Zi (2015) No. 10098 To the Shareholders of China Petroleum & Chemical Corporation, We have audited the accompanying interim financial statements of China Petroleum & Chemical Corporation (hereinafter “Sinopec Corp.”), which comprise the consolidated and company balance sheets as at 30 June 2015, and the consolidated and company income statements, the consolidated and company statements of changes in shareholders’ equity and the consolidated and company cash flow statements for the six-month period then ended, and the notes to the interim financial statements. MANAGEMENT’S RESPONSIBILITY FOR THE INTERIM FINANCIAL STATEMENTS Management of Sinopec Corp. is responsible for the preparation and fair presentation of these interim financial statements in accordance with the requirements of Accounting Standards for Business Enterprises, and for such internal control as management determines is necessary to enable the preparation of interim financial statements that are free from material misstatement, whether due to fraud or error. AUDITOR’S RESPONSIBILITY Our responsibility is to express an opinion on these interim financial statements based on our audit. We conducted our audit in accordance with China Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the interim financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the interim financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the interim financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the interim financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the interim financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. OPINION In our opinion, the accompanying interim financial statements present fairly, in all material respects, the consolidated and company’s financial position of Sinopec Corp. as at 30 June 2015, and their financial performance and cash flows for the six-month period then ended in accordance with the requirements of Accounting Standards for Business Enterprises. PricewaterhouseCoopers Zhong Tian LLP Certified Public Accountants Registered in the People’s Republic of China   Li Dan   Chen Na Shanghai, the People’s Republic of China 26 August 2015 36 (A) FINANCIAL STATEMENTS PREPARED UNDER CHINA ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES CONSOLIDATED BALANCE SHEET as at 30 June 2015 Note At 30 June RMB million At 31 December RMB million Assets Current assets Cash at bank and on hand 5 Bills receivable 6 Accounts receivable 7 Other receivables 8 Prepayments 9 Inventories 10 Other current assets Total current assets Non-current assets Available-for-sale financial assets Long-term equity investments 11 Fixed assets 12 Construction in progress 13 Intangible assets 14 Goodwill 15 Long-term deferred expenses 16 Deferred tax assets 17 Other non-current assets 18 Total non-current assets Total assets Liabilities and shareholders’ equity Current liabilities Short-term loans 20 Bills payable 21 Accounts payable 22 Advances from customers 23 Employee benefits payable 24 Taxes payable 25 Other payables 26 Non-current liabilities due within one year 27 Total current liabilities Non-current liabilities Long-term loans 28 Debentures payable 29 Provisions 30 Deferred tax liabilities 17 Other non-current liabilities 31 Total non-current liabilities Total liabilities Shareholders’ equity Share capital 32 Capital reserve 33 Other comprehensive income 34 ) ) Specific reserve 35 Surplus reserves 36 Retained earnings Total equity attributable to shareholders of the Company Minority interests Total shareholders’ equity Total liabilities and shareholders’ equity These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative) The accompanying notes form part of these financial statements. 37 BALANCE SHEET as at 30 June 2015 Note At 30 June 2015 At 31 December 2014 RMB million RMB million Assets Current assets Cash at bank and on hand Bills receivable Accounts receivable 7 Other receivables 8 Prepayments 9 Inventories Other current assets Total current assets Non-current assets Available-for-sale financial assets 70 91 Long-term equity investments 11 Fixed assets 12 Construction in progress 13 Intangible assets Long-term deferred expenses Other non-current assets Total non-current assets Total assets Liabilities and shareholders’ equity Current liabilities Short-term loans Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Non-current liabilities due within one year Total current liabilities Non-current liabilities Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity Share capital Capital reserve Other comprehensive income ) Specific reserve Surplus reserves Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative) The accompanying notes form part of these financial statements. 38 CONSOLIDATED INCOME STATEMENT for the six-month period ended 30 June 2015 Note Six-month periods ended 30 June RMB million RMB million Operating income 37 Less: Operating costs 37 Sales taxes and surcharges 38 Selling and distribution expenses General and administrative expenses Financial expenses 39 Exploration expenses, including dry holes 41 Impairment losses 42 Add:Gain/(loss) from changes in fair value 43 ) Investment income 44 Operating profit Add: Non-operating income 45 Less: Non-operating expenses 46 Profit before taxation Less: Income tax expense 47 Net profit Attributable to: Equity shareholders of the Company Minority interests Basic earnings per share 57 Diluted earnings per share 57 Net profit Other comprehensive income 34 Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): Cash flow hedges Available-for-sale financial assets 36 Share of other comprehensive (loss)/income of associates and jointly controlled entities ) 36 Foreign currency translation differences ) Total other comprehensive income Total comprehensive income Attributable to: Equity shareholders of the Company Minority interests These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative) The accompanying notes form part of these financial statements. 39 INCOME STATEMENT for the six-month period ended 30 June 2015 Note Six-month periods ended 30 June RMB million RMB million Operating income 37 Less: Operating costs 37 Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses 98 (5 ) Add:Loss from changes in fair value ) ) Investment income 44 Operating profit Add: Non-operating income Less: Non-operating expenses Profit before taxation Less: Income tax expense Net profit Other comprehensive income Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): Cash flow hedges — Available-for-sale financial assets — Share of other comprehensive (loss)/income of associates (1 ) 35 Total other comprehensive income Total comprehensive income These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative) The accompanying notes form part of these financial statements 40 CONSOLIDATED CASH FLOW STATEMENT for the six-month period ended 30 June 2015 Note Six-month periods ended 30 June RMB million RMB million Cash flows from operating activities: Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services ) ) Cash paid to and for employees ) ) Payments of taxes and levies ) ) Other cash paid relating to operating activities ) ) Sub-total of cash outflows ) ) Net cash flow from operating activities 49(a) Cash flows from investing activities: Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets ) ) Cash paid for acquisition of investments ) ) Other cash paid relating to investing activities ) ) Sub-total of cash outflows ) ) Net cash flow from investing activities ) ) Cash flows from financing activities: Cash received from capital contributions Including: Cash received from minority shareholders’ capital contributions to subsidiaries Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings ) ) Cash paid for dividends, profits distribution or interest ) ) Including: Subsidiaries’ cash payments for distribution of dividends or profits to minority shareholders ) ) Other cash paid relating to financing activities — ) Sub-total of cash outflows ) ) Net cash flow from financing activities Effects of changes in foreign exchange rate ) 82 Net increase/(decrease) in cash and cash equivalents 49(b) ) These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative)       The accompanying notes form part of these financial statements. 41 CASH FLOW STATEMENT for the six-month period ended 30 June 2015 Note Six-month periods ended 30 June RMB million RMB million Cash flows from operating activities: Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services ) ) Cash paid to and for employees ) ) Payments of taxes and levies ) ) Other cash paid relating to operating activities ) ) Sub-total of cash outflows ) ) Net cash flow from operating activities Cash flows from investing activities: Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities 30 Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets ) ) Cash paid for acquisition of investments ) ) Sub-total of cash outflows ) ) Net cash flow from investing activities ) Cash flows from financing activities: Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings ) ) Cash paid for dividends distribution or interest ) ) Sub-total of cash outflows ) ) Net cash flow from financing activities ) ) Net increase/(decrease) in cash and cash equivalents ) These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative)       The accompanying notes form part of these financial statements. 42 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY for the six-month period ended 30 June 2015   Share capital Capital reserve Other comprehensive income Specific reserve Surplus reserves Retained earnings Total shareholders’ equity attributable to equity shareholders of the Company Minority interests Total shareholders’ equity   RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million Balance at 1 January 2014 Change for the period 1. Net profit — 2. Other comprehensive income (Note 34) — Total comprehensive income — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: – Distributions to shareholders (Note 48) — 4. Conversion of the 2011 Convertible Bonds (Note 32) — 5. Acquisition of minority interests in subsidiaries — 6. Contributions to subsidiaries from minority interests — 7. Distributions to minority interests — Total transactions with owners, recorded directly in shareholders’ equity — — — 8. Net increase in specific reserve for the period (Note 35) — 37 9. Other movement — 18 — 18 — 18 Balance at 30 June 2014 Balance at 1 January 2015 Change for the period 1. Net profit — 2. Other comprehensive income (Note 34) — Total comprehensive income — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: – Distributions to shareholders (Note 48) — 4. Conversion of the 2011 Convertible Bonds (Note 32) — 5. Contributions to subsidiaries from minority interests — 6. Distributions to minority interests — Total transactions with owners, recorded directly in shareholders’ equity — — 7. Net increase in specific reserve for the period (Note 35) — 95 8. Other movement — 18 Balance at 30 June 2015 These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative)       The accompanying notes form part of these financial statements. 43 STATEMENT OF CHANGES IN EQUITY for the six-month period ended 30 June 2015   Share capital Capital reserve Other comprehensive income Specific reserve Surplus reserves Retained earnings Total shareholders’ equity   RMB million RMB million RMB million RMB million RMB million RMB million RMB million Balance at 1 January 2014 Change for the period 1. Net profit — 2. Other comprehensive income — Total comprehensive income — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: – Distributions to shareholders (Note 48) — 4. Conversion of the 2011 Convertible Bonds (Note 32) — Total transactions with owners, recorded directly in shareholders’ equity — — — 5. Net increase in specific reserve for the period — — — 74 — — 74 6. Other movement — 5 — 5 Balance at 30 June 2014 Balance at 1 January 2015 Change for the period 1. Net profit — 2. Other comprehensive income — Total comprehensive income — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: – Distributions to shareholders (Note 48) — 4. Conversion of the 2011 Convertible Bonds (Note 32) — Total transactions with owners, recorded directly in shareholders’ equity — — — 5. Net increase in specific reserve for the period — Balance at 30 June 2015 These financial statements have been approved by the board of directors on 26 August 2015. Wang Yupu Li Chunguang Wang Xinhua Wang Dehua Chairman President Chief Financial Officer Head of accounting department (Legal representative)       The accompanying notes form part of these financial statements. 44 NOTES TO THE FINANCIAL STATEMENTS for the six-month period ended 30 June 2015 1 STATUS OF THE COMPANY China Petroleum & Chemical Corporation (the “Company”) was established on 25 February 2000 as a joint stock limited company. The company is registered in Beijing, the People’s Republic of China, and the headquarter is located in Beijing, the People’s Republic of China. The approval date of the financial report is 26 August 2015. According to the State Council’s approval to the “Preliminary Plan for the Reorganisation of China Petrochemical Corporation” (the “Reorganisation”), the Company was established by China Petrochemical Corporation (“Sinopec Group Company”), which transferred its core businesses together with the related assets and liabilities at 30 September 1999 to the Company. Such assets and liabilities had been valued jointly by China United Assets Appraisal Corporation, Beijing Zhong Zheng Appraisal Company, CIECC Assets Appraisal Corporation and Zhong Fa International Properties Valuation Corporation. The net asset value was determined at RMB 98,249,084,000. The valuation was reviewed and approved by the Ministry of Finance (the “MOF”) (Cai Ping Zi [2000] No. 20 “Comments on the Review of the Valuation Regarding the Formation of a Joint Stock Limited Company by China Petrochemical Corporation”). In addition, pursuant to the notice Cai Guan Zi [2000] No. 34 “Reply to the Issue Regarding Management of State-Owned Equity by China Petroleum and Chemical Corporation” issued by the MOF, 68.8 billion domestic state-owned shares with a par value of RMB 1.00 each were issued to Sinopec Group Company, the amount of which is equivalent to 70% of the above net asset value transferred from Sinopec Group Company to the Company in connection with the Reorganisation. Pursuant to the notice Guo Jing Mao Qi Gai [2000] No. 154 “Reply on the Formation of China Petroleum and Chemical Corporation”, the Company obtained the approval from the State Economic and Trade Commission on 21 February 2000 for the formation of a joint stock limited company. The Company took over the exploration, development and production of crude oil and natural gas, refining, chemicals and related sales and marketing business of Sinopec Group Company after the establishment of the Company. The Company and its subsidiaries (the “Group”) engage in the oil and gas and chemical operations and businesses, including: the exploration, development and production of crude oil and natural gas; the refining, transportation, storage and marketing of crude oil and petroleum product; and the production and sale of chemicals. Details of the Company’s principal subsidiaries are set out in Note 52, and there are no significant changes related to the consolidation scope during the current year. 2 BASIS OF PREPARATION Statement of compliance China Accounting Standards for Business Enterprises (“ASBE”) The financial statements have been prepared in accordance with the requirements of Accounting Standards for Business Enterprises – Basic Standards, specific standards and relevant regulations (hereafter referred as ASBE collectively) issued by the MOF on or after 15 February 2006. These financial statements also comply with the disclosure requirements of “Regulation on the Preparation of Information Disclosures of Companies Issuing Public Shares, No.15: General Requirements for Financial Reports” issued by the China Securities Regulatory Commission (“CSRC”). These financial statements are prepared on a basis of going concern. Accounting period The accounting year of the Group is from 1 January to 31 December. Measurement basis The financial statements of the Group have been prepared under the historical cost convention, except for the assets and liabilities set out below: — Financial asset and financial liability at fair value through profit or loss (see Note 3(11)) — Available-for-sale financial assets (see Note 3(11)) — Convertible bonds (see Note 3(11)) — Derivative financial instruments (see Note 3(11)) Functional currency and presentation currency The functional currency of the Company’s and most of its subsidiaries is Renminbi. The Group’s consolidated financial statements are presented in Renminbi. The Company translates the financial statements of subsidiaries from their respective functional currencies into Renminbi (see Note 3(2)) if the subsidiaries’ functional currencies are not Renminbi. 45 3 SIGNIFICANT ACCOUNTING POLICIES The Group determines specific accounting policies and accounting estimates based on the characteristics of production and operational activities, mainly reflected in the accounting for allowance for accounts receivable (Note 3(12)), valuation of inventories (Note 3(4)), depreciation of fixed assets and oil and gas properties (Note 3(6), (7)), measurement of provisions (Note 3(16)), ie. Principal accounting estimates and judgements of the Group are set out in Note 51. Accounting treatment of business combination involving entities under common control and not under common control (a) Business combination involving entities under common control A business combination involving entities or businesses under common control is a business combination in which all of the combining entities or businesses are ultimately controlled by the same party or parties both before and after the business combination, and that control is not transitory. The assets and liabilities that the acquirer receives in the acquisition are accounted for at the acquiree’s carrying amount on the acquisition date. The difference between the carrying amount of the acquired net assets and the carrying amount of the consideration paid for the acquisition (or the total nominal value of shares issued) is recognised in the share premium of capital reserve, or the retained earnings in case of any shortfall in the share premium of capital reserve. Any costs directly attributable to the combination shall be recognised in profit or loss for the current period when occurred. The expense incurred for equity securities and debt securities issued as the consideration of the combination is recognised in the initial cost of the securities. The combination date is the date on which the acquirer effectively obtains control of the acquiree. (b) Business combination involving entities not under common control A business combination involving entities or businesses not under common control is a business combination in which all of the combining entities or businesses are not ultimately controlled by the same party or parties both before and after the business combination. Difference between the consideration paid by the Group as the acquirer, comprises of the aggregate of the fair value at the acquisition date of assets given, including equity interest of the acquiree held before the acquisition date, liabilities incurred or assumed, and equity securities issued by the acquirer in exchange for control of the acquiree, and the Group’s interest in the fair value of the identifiable net assets of the acquiree, is recognised as goodwill (Note 3(9)) if it is an excess, otherwise in the profit or loss. The expense incurred for equity securities and debt securities issued as the consideration of the combination is recognised in the initial cost of the securities. Any other expense directly attributable to the business combination is recognised in the profit or loss for the period. The difference between the fair value and the book value of the assets given is recognised in profit or loss. The acquiree’s identifiable assets, liabilities and contingent liabilities, if satisfying the recognition criteria, are recognised by the Group at their fair value at the acquisition date. The acquisition date is the date on which the acquirer effectively obtains control of the acquiree. (c) Method for preparation of consolidated financial statements The scope of consolidated financial statements is based on control and the consolidated financial statements comprise the Company and its subsidiaries. Control means an entity is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. Where the Company combines a subsidiary during the reporting period through a business combination involving entities under common control, the financial statements of the subsidiary are included in the consolidated financial statements as if the combination had occurred at the beginning of the earliest comparative year presented or, if later, at the date that common control was established. Therefore the opening balances and the comparative figures of the consolidated financial statements are restated. In the preparation of the consolidated financial statements, the subsidiary’s assets, liabilities and results of operations are included in the consolidated balance sheet and the consolidated income statement, respectively, based on their carrying amounts in the subsidiary’s financial statements, from the date that common control was established. Where the Company acquires a subsidiary during the reporting year through a business combination involving entities not under common control, the identifiable assets, liabilities and results of operations of the subsidiaries are consolidated into consolidated financial statements from the date that control commences, based on the fair value of those identifiable assets and liabilities at the acquisition date. Where the Company acquired a minority interest from a subsidiary’s minority shareholders, the difference between the investment cost and the newly acquired interest into the subsidiary’s identifiable net assets at the acquisition date is adjusted to the capital reserve (capital surplus) in the consolidated balance sheet. Where the Company partially disposed an investment of a subsidiary that do not result in a loss of control, the difference between the proceeds and the corresponding share of the interest into the subsidiary is adjusted to the capital reserve (capital surplus) in the consolidated balance sheet. If the credit balance of capital reserve (capital surplus) is insufficient, any excess is adjusted to retained profits. In a business combination involving entities not under common control achieved in stages, the Group remeasures its previously held equity interest in the acquiree on the acquisition date. The difference between the fair value and the net book value is recognised as investment income for the period. If other comprehensive income was recognised regarding the equity interest previously held in the acquiree before the acquisition date, the relevant other comprehensive income is transferred to investment income in the period in which the acquisition occurs. 46 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Accounting treatment of business combination involving entities under common control and not under common control (Continued) (c) Method for preparation of consolidated financial statements (Continued) Where control of a subsidiary is lost due to partial disposal of the equity investment held in a subsidiary, or any other reasons, the group derecognises assets, liabilities, minority interests and other equity items related to the subsidiary. The remaining equity investment is remeasured to fair value at the date in which control is lost. The sum of consideration received from disposal of equity investment and the fair value of the remaining equity investment, net of the fair value of the Group’s previous share of the subsidiary’s identifiable net assets recorded from the acquisition date, is recognised in investment income in the period in which control is lost. Other comprehensive income related to the previous equity investment in the subsidiary, is transferred to investment income when control is lost. Minority interest is presented separately in the consolidated balance sheet within shareholders’ equity. Net profit or loss attributable to minority shareholders is presented separately in the consolidated income statement below the net profit line item. The excess of the loss attributable to the minority interests during the period over the minority interests’ share of the equity at the beginning of the reporting period is deducted from minority interests. Where the accounting policies and accounting period adopted by the subsidiaries are different from those adopted by the Company, adjustments are made to the subsidiaries’ financial statements according to the Company’s accounting policies and accounting period. Intra-group balances and transactions, and any unrealised profit or loss arising from intra-group transactions, are eliminated in preparing the consolidated financial statements. Unrealised losses resulting from intra-group transactions are eliminated in the same way as unrealised gains but only to the extent that there is no evidence of impairment. The unrealised profit or loss arising from the sale of assets by the Company to its subsidiaries is eliminated in full against the net profit attributed to shareholders; the unrealised profit or loss from the sale of assets by subsidiaries to the Company is eliminated according to the distribution ratio between shareholders of the parent company and minority interests. For sale of assets that occurred between subsidiaries, the unrealised trading gains and losses is eliminated according to the distribution ratio for its subsidiaries seller between net profit attributable to shareholders of the parent company and minority interests. Transactions in foreign currencies and translation of financial statements in foreign currencies Foreign currency transactions are, on initial recognition, translated into Renminbi at the spot exchange rates quoted by the People’s Bank of China at the transaction dates. Foreign currency monetary items are translated at the spot exchange rates at the balance sheet date. Exchange differences, except for those directly related to the acquisition, construction or production of qualified assets, are recognised as income or expenses in the income statement. Non-monetary items denominated in foreign currency measured at historical cost are not translated. Non-monetary items denominated in foreign currency that are measured at fair value are translated using the exchange rates at the date when the fair value was determined. The difference between the translated amount and the original currency amount is recognised as other comprehensive income, if it is classified as available-for-sale financial assets; or charged to the income statement if it is measured at fair value through profit or loss. The assets and liabilities of foreign operation are translated into Renminbi at the spot exchange rates at the balance sheet date. The equity items, excluding “Retained earnings”, are translated into Renminbi at the spot exchange rates at the transaction dates. The income and expenses of foreign operation are translated into Renminbi at the spot exchange rates or an exchange rate that approximates the spot exchange rates on the transaction dates. The resulting exchange differences are separately presented as other comprehensive income in the balance sheet within equity. Upon disposal of a foreign operation, the cumulative amount of the exchange differences recognised in which relate to that foreign operation is transferred to profit or loss in the year in which the disposal occurs. Cash and cash equivalents Cash and cash equivalents comprise cash on hand, demand deposits, short-term and highly liquid investments which are readily convertible into known amounts of cash and are subject to an insignificant risk of change in value. Inventories Inventories are initially measured at cost. Cost includes the cost of purchase and processing, and other expenditures incurred in bringing the inventories to their present location and condition. The cost of inventories is calculated using the weighted average method. In addition to the cost of purchase of raw material, work in progress and finished goods include direct labour and an appropriate allocation of manufacturing overhead costs. At the balance sheet date, inventories are stated at the lower of cost and net realisable value. Any excess of the cost over the net realisable value of each item of inventories is recognised as a provision for diminution in the value of inventories. Net realisable value is the estimated selling price in the normal course of business less the estimated costs of completion and the estimated costs necessary to make the sale and relevant taxes. The net realisable value of materials held for use in the production is measured based on the net realisable value of the finished goods in which they will be incorporated. The net realisable value of the quantity of inventory held to satisfy sales or service contracts is measured based on the contract price. If the quantities held by the Group are more than the quantities of inventories specified in sales contracts, the net realisable value of the excess portion of inventories is measured based on general selling prices. 47 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventories (Continued) Inventories include raw materials, work in progress, semi-finished goods, finished goods and reusable materials. Reusable materials include low-value consumables, packaging materials and other materials, which can be used repeatedly but do not meet the definition of fixed assets. Reusable materials are amortised in full when received for use. The amounts of the amortisation are included in the cost of the related assets or profit or loss. Inventories are recorded by perpetual method. Long-term equity investments (a) Investment in subsidiaries In the Group’s consolidated financial statements, investment in subsidiaries are accounted for in accordance with the principles described in Note 3(1) (c). In the Company’s separate financial statements, long-term equity investments in subsidiaries are accounted for using the cost method. Except for cash dividends or profits distributions declared but not yet distributed that have been included in the price or consideration paid in obtaining the investments, the Company recognises its share of the cash dividends or profit distributions declared by the investee as investment income irrespective of whether these represent the net profit realised by the investee before or after the investment. Investments in subsidiaries are stated at cost less impairment losses (see Note 3(12)) in the balance sheet. At initial recognition, such investments are measured as follows: The initial investment cost of a long-term equity investment obtained through a business combination involving entities under common control is the Company’s share of the carrying amount of the subsidiary’s equity at the combination date. The difference between the initial investment cost and the carrying amounts of the consideration given is adjusted to share premium in capital reserve. If the balance of the share premium is insufficient, any excess is adjusted to retained earnings. For a long-term equity investment obtained through a business combination not involving enterprises under common control, the initial investment cost comprises the aggregate of the fair values of assets transferred, liabilities incurred or assumed, and equity securities issued by the Company, in exchange for control of the acquiree. For a long-term equity investment obtained through a business combination not involving enterprises under common control, if it is achieved in stages, the initial cost comprises the carrying value of previously-held equity investment in the acquiree immediately before the acquisition date, and the additional investment cost at the acquisition date. An investment in a subsidiary acquired otherwise than through a business combination is initially recognised at actual purchase cost if the Group acquires the investment by cash, or at the fair value of the equity securities issued if an investment is acquired by issuing equity securities, or at the value stipulated in the investment contract or agreement if an investment is contributed by investors. (b) Investment in jointly controlled entities and associates A joint venture is an incorporated entity over which the Group, based on legal form, contractual terms and other facts and circumstances, has joint control with the other parties to the joint venture and rights to the net assets of the joint venture. Joint control is the contractually agreed sharing of control of an arrangement, which exists only when decisions about the relevant activities require the unanimous consent of the Group and the parties sharing control. An associate is the investee that the Group has significant influence on their financial and operating policies. Significant influence represents the right to participate in the financial and operating policy decisions of the investee but is not control or joint control over the establishment of these policies. The Group generally considers the following circumstances in determining whether it can exercise significant influence over the investee: whether there is representative appointed to the board of directors or equivalent governing body of the investee; whether to participate in the investee’s policy-making process; whether there are significant transactions with the investees; whether there is management personnel sent to the investee; whether to provide critical technical information to the investee. An investment in a jointly controlled entity or an associate is accounted for using the equity method, unless the investment is classified as held for sale (see Note 3(10)). The initial cost of investment in jointly controlled entities and associates is stated at the consideration paid except for cash dividends or profits distributions declared but unpaid at the time of acquisition and therefore included in the consideration paid should be deducted if the investment is made in cash, or at the fair value of the non-monetary assets exchanged for the investment. The difference between the fair value of the non-monetary assets being exchanged and its carrying amount is charged to profit or loss. 48 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Long-term equity investments (Continued) (b) Investment in jointly controlled entities and associates (Continued) The Group’s accounting treatments when adopting the equity method include: Where the initial investment cost of a long-term equity investment exceeds the Group’s interest in the fair value of the investee’s identifiable net assets at the date of acquisition, the investment is initially recognised at the initial investment cost. Where the initial investment cost is less than the Group’s interest in the fair value of the investee’s identifiable net assets at the time of acquisition, the investment is initially recognised at the investor’s share of the fair value of the investee’s identifiable net assets, and the difference is charged to profit or loss. After the acquisition of the investment, the Group recognises its share of the investee’s net profits or losses and other comprehensive income, as investment income or losses and other comprehensive income, and adjusts the carrying amount of the investment accordingly. Once the investee declares any cash dividends or profits distributions, the carrying amount of the investment is reduced by that attributable to the Group. The Group recognises its share of the investee’s net profits or losses after making appropriate adjustments to align the accounting policies or accounting periods with those of the Group based on the fair values of the investee’s net identifiable assets at the time of acquisition. Under the equity accounting method, unrealised profits and losses resulting from transactions between the Group and its associates or jointly controlled entities are eliminated to the extent of the Group’s interest in the associates or jointly controlled entities. Unrealised losses resulting from transactions between the Group and its associates or jointly controlled entities are fully recognised in the event that there is an evidence of impairment. The Group discontinues recognising its share of net losses of the investee after the carrying amount of the long-term equity investment and any long-term interest that is in substance forms part of the Group’s net investment in the associate or the jointly controlled entity is reduced to zero, except to the extent that the Group has an obligation to assume additional losses. However, if the Group has incurred obligations for additional losses and the conditions on recognition of provision are satisfied in accordance with the accounting standard on contingencies, the Group continues recognising the investment losses and the provision. Where net profits are subsequently made by the associate or jointly controlled entity, the Group resumes recognising its share of those profits only after its share of the profits equals the share of losses not recognised. The Group adjusts the carrying amount of the long-term equity investment for changes in owners’ equity of the investee other than those arising from net profits or losses and other comprehensive income, and recognises the corresponding adjustment in equity. (c) The impairment assessment method and provision accrual on investment The impairment assessment and provision accrual on investments in subsidiaries, associates and jointly controlled enterprises are stated in Note 3(12). Fixed assets and construction in progress Fixed assets represent the tangible assets held by the Group using in the production of goods, rendering of services and for operation and administrative purposes with useful life over one year. Fixed assets are stated in the balance sheet at cost less accumulated depreciation and impairment losses (see Note 3(12)). Construction in progress is stated in the balance sheet at cost less impairment losses (see Note 3(12)). The cost of a purchased fixed asset comprises the purchase price, related taxes, and any directly attributable expenditure for bringing the asset to working condition for its intended use. The cost of self-constructed assets includes the cost of materials, direct labour, capitalised borrowing costs (see Note 3(19)), and any other costs directly attributable to bringing the asset to working condition for its intended use. Costs of dismantling and removing the items and restoring the site on which the related assets located are included in the initial cost. Construction in progress is transferred to fixed assets when the asset is ready for its intended use. No depreciation is provided against construction in progress. Where the individual component parts of an item of fixed asset have different useful lives or provide benefits to the Group in different patterns thus necessitating use of different depreciation rates or methods, each part is recognised as a separate fixed asset. The subsequent costs including the cost of replacing part of an item of fixed assets are recognised in the carrying amount of the item if the recognition criteria are satisfied, and the carrying amount of the replaced part is derecognised. The costs of the day-to-day servicing of fixed assets are recognised in profit or loss as incurred. The Group terminates the recognition of an item of fixed asset when it is in a state of disposal or it is estimated that it is unable to generate any economic benefits through use or disposal. Gains or losses arising from the retirement or disposal of an item of fixed asset are determined as the difference between the net disposal proceeds and the carrying amount of the item and are recognised in profit or loss on the date of retirement or disposal. 49 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Fixed assets and construction in progress (Continued) Other than oil and gas properties, the cost of fixed assets less residual value and accumulated impairment losses is depreciated using the straight-line method over their estimated useful lives, unless the fixed asset is classified as held for sale (see Note 3(10)). The estimated useful lives and the estimated rate of residual values adopted for respective classes of fixed assets are as follows:   Estimated useful life Estimated rate of residual value Plants and buildings 12-50 years 3% Equipment, machinery and others 4-30 years 3% Useful lives, residual values and depreciation methods are reviewed at least each year end. Oil and gas properties Oil and gas properties include the mineral interests in properties, wells and related support equipment arising from oil and gas exploration and production activities. Costs incurred in acquiring mineral interests are capitalised as oil and gas properties. Costs of development wells and related support equipment are capitalised. The cost of exploratory wells is initially capitalised as construction in progress pending determination of whether the well has found proved reserves. Exploratory well costs are charged to expenses upon the determination that the well has not found proved reserves. However, in the absence of a determination of the discovery of proved reserves, exploratory well costs are not carried as an asset for more than one year following completion of drilling. If, after one year has passed, a determination of the discovery of proved reserves cannot be made, the exploratory well costs are impaired and charged to expense. All other exploration costs, including geological and geophysical costs, are charged to profit or loss in the year as incurred. The Group estimates future dismantlement costs for oil and gas properties with reference to engineering estimates after taking into consideration the anticipated method of dismantlement required in accordance with the industry practices. These estimated future dismantlement costs are discounted at credit-adjusted risk-free rate and are capitalised as oil and gas properties, which are subsequently amortised as part of the costs of the oil and gas properties. Capitalised costs relating to proved properties are amortised on a unit-of-production method. Intangible assets Intangible assets, where the estimated useful life is finite, are stated in the balance sheet at cost less accumulated amortisation and provision for impairment losses (see Note 3(12)). For an intangible asset with finite useful life, its cost less estimated residual value and accumulated impairment losses is amortised on a straight-line basis over the expected useful lives, unless the intangible assets are classified as held for sale (see Note 3(10)). An intangible asset is regarded as having an indefinite useful life and is not amortised when there is no foreseeable limit to the year over which the asset is expected to generate economic benefits for the Group. Useful lives and amortisation methods are reviewed at least each year end. Goodwill The initial cost of goodwill represents the excess of cost of acquisition over the acquirer’s interest in the fair value of the identifiable net assets of the acquiree under the business combination involving entities not under common control. Goodwill is not amortised and is stated at cost less accumulated impairment losses (see Note 3(12)). On disposal of an asset group or a set of asset groups, any attributable amount of purchased goodwill is written off and included in the calculation of the profit or loss on disposal. Held for sale and discontinued operation Non-current assets or disposal group that meet the following conditions will be classified as held for sale. (i) for the non-current assets or the disposal group, they can only be sold immediately in current condition, according to the usual terms of selling the assets or disposal group; (ii) the Group has made the resolution and obtain the appropriate approval on disposal of the non-current assets or the disposal group; (iii) the Group has signed an irrevocable transfer agreement with the transferee; (iv) the transfer will be completed within one year. Non-current assets, except for financial assets and deferred tax assets that satisfy there cognition criteria for assets held for sale are stated at to the lower of carrying amount and the fair value less costs to sell. Any excess of the original carrying amount over the fair value less costs to sell is recognised as asset impairment loss. The assets and liabilities in the non-current asset or disposal groups which have been classified as assets held for sale are classified as current assets and current liabilities. A discontinued operation is a component of the Group that either has been disposed of, or is classified as held for sale, can be clearly distinguished operationally and for financial reporting purposes from the rest of the Group and (i) represents a separate major line of business or geographical area of operations, (ii) is part of a single coordinated plan to dispose of a separate major line of business or geographical area of operations, or (iii) is a subsidiary acquired exclusively with a view to resale. 50 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments Financial instruments of the Group include cash and cash equivalents, bond investments, equity securities other than long-term equity investments, receivables, derivative financial instruments, payables, loans, bonds payable, and share capital, etc. (a) Classification, recognition and measurement of financial instruments The Group recognises a financial asset or a financial liability on its balance sheet when the Group enters into and becomes a party to the underlining contract of the financial instrument. The Group classifies financial assets and liabilities into different categories at initial recognition based on the purpose of acquiring assets and assuming liabilities: financial assets and financial liabilities at fair value through profit or loss, loans and receivables, held-to-maturity investments, available-for-sale financial assets and other financial liabilities. Financial assets and financial liabilities are initially recognised at fair value. For financial asset or financial liability of which the change in its fair value is recognised in profit or loss, the relevant transaction cost is recognised in profit or loss. The transaction costs for other financial assets or financial liabilities are included in the initially recognised amount. Subsequent to initial recognition financial assets and liabilities are measured as follows: — Financial asset or financial liability at fair value through profit or loss (including financial asset or financial liability held for trading) A financial asset or financial liability is classified as at fair value through profit or loss if it is acquired or incurred principally for the purpose of selling or repurchasing in the near term or if it is a derivative, unless the derivative is a designated and effective hedging instrument, or a financial guarantee contract, or a derivative that is linked to and must be settled by delivery of an unquoted equity instrument (without a quoted price from an active market) whose fair value cannot be reliably measured. These financial instruments are initially measured at fair value with subsequently changes in fair value recognised in profit or loss. Subsequent to initial recognition, financial assets and financial liabilities at fair value through profit or loss are measured at fair value, and changes therein are recognised in profit or loss. — Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable recoverable amount and with no quoted price in active market. After the initial recognition, receivables are measured at amortised cost using the effective interest rate method. — Held-to-maturity investment Held-to-maturity investment includes non-derivative financial assets with fixed or determinable recoverable amount and fixed maturity that the Group has the positive intention and ability to hold to maturity. Subsequent to initial recognition, held-to-maturity investments are measured at amortised cost using the effective interest method. — Available-for-sale financial assets Available-for-sale financial assets include non-derivative financial assets that are designated as available for sales and other financial assets which do not fall into any of the above categories. Available-for-sale financial assets whose fair value cannot be measured reliably are measured at cost subsequent to initial recognition. Other available-for-sale financial assets are stated at fair values subsequent to initial recognition. The gains or losses arising from changes in the fair value are directly recognised in other comprehensive income, except for the impairment losses and exchange differences from monetary financial assets denominated in foreign currencies, which are recognised in profit or loss. The cumulative gains and losses previously recognised in equity are transferred to profit or loss when the available-for-sale financial assets are derecognised. Dividend income from these equity instruments is recognised in profit or loss when the investee declares the dividends. Interest on available-for-sale financial assets calculated using the effective interest rate method is recognised in profit or loss (see Note 3(17) (c)). — Other financial liabilities Financial liabilities other than the financial liabilities at fair value through profit or loss are classified as other financial liabilities. Other financial liabilities include the liabilities arising from financial guarantee contracts. Financial guarantees are contracts that require the issuer (i.e. the guarantor) to make specified payments to reimburse the beneficiary of the guarantee (the holder) for a loss the holder incurs because a specified debtor fails to make payment when due in accordance with the terms of a debt instrument. Where the Group issues a financial guarantee, subsequent to initial recognition, the guarantee is measured at the higher of the amount initially recognised less accumulated amortisation and the amount of a provision determined in accordance with the principles of contingencies (see Note 3(16)). Except for the other financial liabilities described above, subsequent to initial recognition, other financial liabilities are measured at amortised cost using the effective interest method. 51 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments (Continued) (b) Disclosure of financial assets and financial liabilities In the balance sheet, financial assets and liabilities are not offset unless all the following conditions are met: — the Group has a legally enforceable right to set off financial assets against financial liabilities; and — the Group intends to settle the financial assets and liabilities on a net basis, or to realise the assets and settle the liabilities simultaneously. (c) Determination of fair value If there is an active market for a financial asset or financial liability, the quoted price in the active market is used to establish the fair value of the financial asset or financial liability. If no active market exists for a financial instrument, a valuation technique is used to establish the fair value. Valuation techniques include using arm’s length market transactions between knowledge, and willing parties; reference to the current fair value of other instrument that is substantially the same; discounted cash flows and option pricing model. The Group calibrates the valuation technique and tests it for validity periodically. (d) Hedge accounting Hedge accounting is a method which recognises the offsetting effects on profit or loss of changes in the fair values of the hedging instrument and the hedged item in the same accounting period. Hedged items are the items that expose the Group to risks of changes in fair value or future cash flows and that are designated as being hedged. The Group’s hedged items include fixed-rate borrowings that expose the Group to risk of changes in fair values, floating rate borrowings that expose the Group to risk of variability in cash flows, and a forecast transaction that is settled with a fixed amount of foreign currency and expose the Group to foreign currency risk, and a forecast transaction that is settled with an undetermined future market price and exposes the Group to risk of variability in cash flows, etc. A hedging instrument is a designated derivative whose changes in fair value or cash flows are expected to offset changes in the fair value or cash flows of the hedged item. The hedge is assessed by the Group for effectiveness on an ongoing basis and determined to have been highly effective throughout the accounting periods for which the hedging relationship was designated. The Group uses a ratio analysis to assess the subsequent effectiveness of a cash flow hedge, and uses a regression analysis to assess the subsequent effectiveness of a fair value hedge. — Cash flow hedges A cash flow hedge is a hedge of the exposure to variability in cash flows. The portion of the gain or loss on the hedging instrument that is determined to be an effective hedge is recognised directly in shareholders’ equity as a separate component. That effective portion is adjusted to the lesser of the following (in absolute amounts): — the cumulative gain or loss on the hedging instrument from inception of the hedge; — the cumulative change in present value of the expected future cash flows on the hedged item from inception of the hedge. The portion of the gain or loss on the hedging instrument that is determined to be an ineffective hedge is recognised in profit or loss. If a hedge of a forecast transaction subsequently results in the recognition of a non-financial asset, the associated gain or loss is removed from shareholders’ equity, included in the initial cost of the non-financial asset, and recognised in profit or loss in the same year during which the financial asset affects profit or loss. However, if the Group expects that all or a portion of a net loss recognised directly in shareholders’ equity will not be recovered in future accounting periods, it reclassifies the amount that is not expected to be recovered into profit or loss. If a hedge of a forecast transaction subsequently results in the recognition of a financial asset or a financial liability, the associated gain or loss is removed from equity and recognised in profit or loss in the same period during which the financial asset or financial liability affects profit or loss. However, if the Group expects that all or a portion of a net loss recognised directly in shareholders’ equity will not be recovered in future accounting periods, it reclassifies the amount that is not expected to be recovered into profit or loss. For cash flow hedges, other than those covered by the preceding two policy statements, the associated gain or loss is removed from shareholders’ equity and recognised in profit or loss in the same period or periods during which the hedged forecast transaction affects profit or loss. When a hedging instrument expires or is sold, terminated or exercised, or the hedge no longer meets the criteria for hedge accounting, the Group will discontinue the hedge accounting treatments prospectively. In this case, the gain or loss on the hedging instrument that remains recognised directly in shareholders’ equity from the period when the hedge was effective shall not be reclassified into profit or loss and is recognised in accordance with the above policy when the forecast transaction occurs. If the forecast transaction is no longer expected to occur, the gain or loss on the hedging instrument that remains recognised directly in shareholders’ equity from the period when the hedge was effective shall be reclassified into profit or loss immediately. 52 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments (Continued) (d) Hedge accounting (Continued) — Fair value hedges A fair value hedge is a hedge of the exposure to changes in fair value of a recognised asset or liability or an unrecognised firm commitment, or an identified portion of such an asset, liability or unrecognised firm commitment. The gain or loss from re-measuring the hedging instrument at fair value is recognised in profit or loss. The gain or loss on the hedged item attributable to the hedged risk adjusts the carrying amount of the hedged item and is recognised in profit or loss. When a hedging instrument expires or is sold, terminated or exercised, or no longer meets the criteria for hedge accounting, the Group discontinues prospectively the hedge accounting treatments. If the hedged item is a financial instrument measured at amortised cost, any adjustment to the carrying amount of the hedged item is amortised to profit or loss from the adjustment date to the maturity date using the recalculated effective interest rate at the adjustment date. The Group had no fair value hedges during this period. — Hedge of net investment in foreign operation A hedge of a net investment in a foreign operation is a hedge of the exposure to foreign exchange risk associated with a net investment in a foreign operation. The portion of the gain or loss on a hedging instrument that is determined to be an effective hedge is recognised directly in equity as a separate component until the disposal of the foreign operation, at which time the cumulative gain or loss recognised directly in equity is recognised in profit or loss. The ineffective portion is recognised immediately in profit or loss. The Group had no hedge of a net investment in a foreign operation during this period. (e) Convertible bonds — Convertible bonds that contain an equity component Convertible bonds that can be converted to equity share capital at the option of the holder, where the number of shares that would be issued on conversion and the value of the consideration that would be received at that time do not vary, are accounted for as compound financial instruments which contain both a liability component and an equity component. At initial recognition, the liability component of the convertible bonds is measured as the present value of the future interest and principal payments, discounted at the market rate of interest applicable at the time of initial recognition to similar liabilities that do not have a conversion option. Any excess of proceeds over the amount initially recognised as the liability component is recognised as the equity component. Transaction costs that relate to the issue of the convertible bonds are allocated to the liability and equity components in proportion to the allocation of proceeds. Subsequent to initial recognition, the liability component of a convertible corporate bond is measured at amortised cost using the effective interest method, unless it is designated at fair value through profit or loss. The equity component of a convertible corporate bond is not re-measured subsequent to initial recognition. If the convertible corporate bond is converted, the liability component, together with the equity component, is transferred to share capital and capital reserve (share premium). If the convertible corporate bond is redeemed, the consideration paid for the redemption, together with the transaction costs that relate to the redemption, are allocated to the liability and equity components. The difference between the allocated and carrying amounts is charged to profit or loss if it relates to the liability component or is directly recognised in equity if it relates to the equity component. — Other convertible bonds Convertible bonds issued with a cash settlement option and other embedded derivative features are split into liability and derivative components. At initial recognition, the derivative component of the convertible bonds is measured at fair value. Any excess of proceeds over the amount initially recognised as the derivative component is recognised as the liability component. Transaction costs that relate to the issue of the convertible bonds are allocated to the liability and derivative components in proportion to the allocation of proceeds. The portion of the transaction costs relating to the liability component is recognised initially as part of the liability. The portion relating to the derivative component is recognised immediately as an expense in profit or loss. The derivative component is subsequently remeasured at each balance sheet date and any gains or losses arising from change in the fair value are recognised in profit or loss. The liability component is subsequently carried at amortised cost using the effective interest method until extinguished on conversion or redemption. Both the liability and the related derivative components are presented together for financial statements reporting purposes. If the convertible bonds are converted, the carrying amounts of the derivative and liability components are transferred to share capital and share premium as consideration for the shares issued. If the convertible bonds are redeemed, any difference between the amount paid and the carrying amount of both components is recognised in profit or loss. 53 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments (Continued) (f) Derecognition of financial assets and financial liabilities The Group derecognises a financial asset when the contractual right to receive cash flows from the financial asset expires, or where the Group transfers substantially all risks and rewards of ownership of the financial asset, or where the Group neither transfers nor retains substantially all risks and rewards of ownership of the financial asset but the Group gives up the control of a financial asset. On derecognition of a financial asset, the difference between the following amounts is recognised in profit or loss: — the carrying amounts; and — the sum of the consideration received and any cumulative gain or loss that had been recognised directly in equity. Where the obligations for financial liabilities are completely or partially discharged, the entire or parts of financial liabilities are derecognised. Impairment of financial assets and non-financial long-term assets (a) Impairment of financial assets The carrying amount of financial assets (except those financial assets stated at fair value with changes in the fair values charged to profit or loss) are reviewed at each balance sheet date to determine whether there is objective evidence of impairment. If any such evidence exists, impairment loss is provided. Objective evidences of impairment include but not limited to: (i) significant financial difficulty of the debtor; (ii) a breach of contract, such as a default or delinquency in interest or principal payments; (iii) it becoming probable that the debtor will enter bankruptcy or other financial reorganisation; (iv) due to the significant financial difficulty of the debtor, financial assets is unable to be traded in active market; (v) significant changes in the technological, market, economic or legal environment that have an adverse effect on the debtor; and (vi) a significant or prolonged decline in the fair value of an investment in an equity instrument below its cost. — Receivables and held-to-maturity investments Receivables are assessed for impairment on the combination of an individual basis and the aging analysis. Held-to-maturity investments are assessed for impairment on an individual basis. Where impairment is assessed on an individual basis, an impairment loss in respect of a receivable or held-to-maturity investment is calculated as the excess of its carrying amount over the present value of the estimated future cash flows (exclusive of future credit losses that have not been incurred) discounted at the original effective interest rate. All impairment losses are recognised in profit or loss. Impairment loss on receivables and held-to-maturity investments is reversed in profit or loss if evidence suggests that the financial assets’ carrying amounts have increased and the reason for the increase is objectively as a result of an event occurred after the recognition of the impairment loss. The reversed carrying amount shall not exceed the amortised cost if the financial assets had no impairment recognised. — Available-for-sale financial assets Available-for-sale financial assets are assessed for impairment on an individual basis. Objective evidence of impairment for equity instruments classified as available-for-sale includes information about significant but not temporary decline in the fair value of the equity investment instrument below its cost. The Group assesses equity instruments classified as available-for-sale separately at the end of each reporting period, it will be considered as impaired if the fair value of the equity instrument at reporting date is less than its initial investment cost over 50% (including 50%) or the duration of the fair value below its initial investment cost is more than one (including one) year, if the fair value of the equity instrument at reporting date is less than its initial investment cost over 20% (including 20%) but below 50%, other related factors such as price volatility will be taken into consideration to assess if it is impaired. When available-for-sale financial assets measured at fair value are impaired, despite not being derecognised, the cumulative losses resulted from the decrease in fair value which had previously been recognised directly in shareholders’ equity, are reversed and charged to profit or loss. When available-for-sale financial assets measured at cost are impaired, the differences between the book value and the discounted present value with the market return of similar financial assets are charged to profit or loss. Impairment loss of available-for-sale debt instrument is reversed, if the reason for the subsequent increase in fair value is objectively as a result of an event occurred after the recognition of the impairment loss. Impairment loss for available-for-sale equity instrument is not reversed through profit or loss. Impairment loss for available-for-sale financial assets measured by the cost cannot be reversed in the following period. 54 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of financial assets and non-financial long-term assets (Continued) (b) Impairment of other non-financial long-term assets Internal and external sources of information are reviewed at each balance sheet date for indications that the following assets, including fixed assets, oil and gas properties, construction in progress, goodwill, intangible assets and investments in subsidiaries, jointly controlled entities and associates may be impaired. Assets are tested for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. The recoverable amounts of goodwill and intangible assets with uncertain useful lives are estimated annually no matter there are any indications of impairment. Goodwill is tested for impairment together with related asset units or groups of asset units. An asset unit is the smallest identifiable group of assets that generates cash inflows largely independent of the cash inflows from other assets or groups of assets. An asset unit comprises related assets that generate associated cash inflows. In identifying an asset unit, the Group primarily considers whether the asset unit is able to generate cash inflows independently as well as the management style of production and operational activities, and the decision for the use or disposal of asset. The recoverable amount is the greater of the fair value less costs to sell and the present value of expected future cash flows generated by the asset (or asset unit, set of asset units). Fair value less costs to sell of an asset is based on its selling price in an arm’s length transaction less any direct costs attributable to the disposal. Present value of expected future cash flows is the estimation of future cash flows to be generated from the use of and upon disposal of the asset, discounted at an appropriate pre-tax discount rate over the asset’s remaining useful life. If the recoverable amount of an asset is less than its carrying amount, the carrying amount is reduced to the recoverable amount. The amount by which the carrying amount is reduced is recognised as an impairment loss in profit or loss. A provision for impairment loss of the asset is recognised accordingly. Impairment losses related to an asset unit or a set of asset units first reduce the carrying amount of any goodwill allocated to the asset unit or set of asset units, and then reduce the carrying amount of the other assets in the asset unit or set of asset units on a pro rata basis. However, the carrying amount of an impaired asset will not be reduced below the highest of its individual fair value less costs to sell (if determinable), the present value of expected future cash flows (if determinable) and zero. Impairment losses for assets are not reversed. Long-term deferred expenses Long-term deferred expenses are amortised on a straight-line basis over their beneficial periods. Employee benefits Employee benefits are all forms of considerations and compensation given in exchange for services rendered by employees, including short term compensation, post-employment benefits, termination benefits and other long term employee benefits. (a) Short term compensation Short term compensation includes salaries, bonuses, allowances and subsidies, employee benefits, medical insurance premiums, work-related injury insurance premium, maternity insurance premium, contributions to housing fund, unions and education fund and short-term absence with payment etc. When an employee has rendered service to the Group during an accounting period, the Group shall recognise the short term compensation actually incurred as a liability and charged to the cost of an asset or to profit or loss in the same period, and non-monetary benefits are valued with the fair value. (b) Post-employment benefits The Group classifies post-employment benefits into either Defined Contribution Plan (DC plan) or Defined Benefit Plan (DB plan). DC plan means the Group only contributes a fixed amount to an independent fund and no longer bears other payment obligation; DB plan is post-employment benefits other than DB. In this reporting period, the post-employment benefits of the Group primarily comprise basic pension insurance and unemployment insurance and both of them are DC plans. Basic pension insurance Employees of the Group participate in the social insurance system established and managed by local labor and social security department. The Group makes basic pension insurance to the local social insurance agencies every month, at the applicable benchmarks and rates stipulated by the government for the benefits of its employees. After the employees retire, the local labor and social security department has obligations to pay them the basic pension. When an employee has rendered service to the Group during an accounting period, the Group shall recognise the accrued amount according to the above social security provisions as a liability and charged to the cost of an asset or to profit or loss in the same period. (c) Termination benefits When the Group terminates the employment relationship with employees before the employment contracts expire, or provides compensation as an offer to encourage employees to accept voluntary redundancy, a provision for the termination benefits provided is recognised in profit or loss under the conditions of both the Group has a formal plan for the termination of employment or has made an offer to employees for voluntary redundancy, which will be implemented shortly; and the Group is not allowed to withdraw from termination plan or redundancy offer unilaterally. 55 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Income tax Current tax and deferred tax are recognised in profit or loss except to the extent that they relate to business combinations and items recognised directly in equity (including other comprehensive income). Current tax is the expected tax payable calculated at the applicable tax rate on taxable income for the year, plus any adjustment to tax payable in respect of previous years. At the balance sheet date, current tax assets and liabilities are offset if the Group has a legally enforceable right to set them off and also intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. Deferred tax assets and liabilities are recognised based on deductible temporary differences and taxable temporary differences respectively. Temporary difference is the difference between the carrying amounts of assets and liabilities and their tax bases including unused tax losses and unused tax credits able to be utilised in subsequent years. Deferred tax assets are recognised to the extent that it is probable that future taxable income will be available to offset the deductible temporary differences. Temporary differences arise in a transaction, which is not a business combination, and at the time of transaction, does not affect accounting profit or taxable profit (or unused tax losses), will not result in deferred tax. Temporary differences arising from the initial recognition of goodwill will not result in deferred tax. At the balance sheet date, the amounts of deferred tax recognised is measured based on the expected manner of recovery or settlement of the carrying amount of the assets and liabilities, using tax rates that are expected to be applied in the period when the asset is recovered or the liability is settled in accordance with tax laws. The carrying amount of deferred tax assets is reviewed at each balance sheet date. If it is unlikely to obtain sufficient taxable income to offset against the benefit of deferred tax asset, the carrying amount of the deferred tax assets is written down. Any such write-down should be subsequently reversed where it becomes probable that sufficient taxable income will be available. At the balance sheet date, deferred tax assets and liabilities are offset if all the following conditions are met: — the taxable entity has a legally enforceable right to offset current tax assets and current tax liabilities; and — they relate to income taxes levied by the same tax authority on either: — the same taxable entity; or — different taxable entities which either to intend to settle the current tax liabilities and assets on a net basis, or to realise the assets and settle the liabilities simultaneously, in each future period in which significant amounts of deferred tax liabilities or assets are expected to be settled or recovered. Provisions Provisions are recognised when the Group has a present obligation as a result of a contingent event, it is probable that an outflow of economic benefits will be required to settle the obligations and a reliable estimate can be made. Where the effect of time value of money is material, provisions are determined by discounting the expected future cash flows. Provisions for future dismantlement costs are initially recognised based on the present value of the future costs expected to be incurred in respect of the Group’s expected dismantlement and abandonment costs at the end of related oil and gas exploration and development activities. Any subsequent change in the present value of the estimated costs, other than the change due to passage of time which is regarded as interest costs, is reflected as an adjustment to the provision of oil and gas properties. Revenue recognition Revenue is the gross inflow of economic benefits arising in the course of the Group’s normal activities when the inflows result in increase in shareholder’s equity, other than increase relating to contributions from shareholders. Revenue is recognised in profit or loss when it is probable that the economic benefits will flow to the Group, the revenue and costs can be measured reliably and the following respective conditions are met. (a)Revenues from sales of goods Revenue from the sales of goods is recognised when all of the general conditions stated above and following conditions are satisfied: —the significant risks and rewards of ownership and title have been transferred to buyers; and —the Group does not retain the management rights, which is normally associated with owner, on goods sold and has no control over the goods sold. Revenue from the sales of goods is measured at fair value of the considerations received or receivable under the sales contract or agreement. 56 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue recognition (Continued) (b)Revenues from rendering services The Group determines the revenue from the rendering of services according to the fair value of the received or to-be received price of the party that receives the services as stipulated in the contract or agreement. At the balance sheet date, when the outcome of a transaction involving the rendering of services can be estimated reliably, revenue from rendering of services is recognised in the income statement by reference to the stage of completion of the transaction based on the proportion of services performed to date to the total services to be performed. When the outcome of rendering the services cannot be estimated reliably, revenues are recognised only to the extent that the costs incurred are expected to be recoverable. If the costs of rendering of services are not expected to be recoverable, the costs are recognised in profit or loss when incurred, and revenues are not recognised. (c)Interest income Interest income is recognised on a time proportion basis with reference to the principal outstanding and the applicable effective interest rate. Government grants Government grants are the gratuitous monetary assets or non-monetary assets that the Group receives from the government, excluding capital injection by the government as an investor. Special funds such as investment grants allocated by the government, if clearly defined in official documents as part of “capital reserve” are dealt with as capital contributions, and not regarded as government grants. Government grants are recognised when there is reasonable assurance that the grants will be received and the Group is able to comply with the conditions attaching to them. Government grants in the form of monetary assets are recorded based on the amount received or receivable, whereas non-monetary assets are measured at fair value. Government grants received in relation to assets are recorded as deferred income, and recognised evenly in profit or loss over the assets’ useful lives. Government grants received in relation to revenue are recorded as deferred income, and recognised as income in future periods as compensation when the associated future expenses or losses arise; or directly recognised as income in the current period as compensation for past expenses or losses. Borrowing costs Borrowing costs incurred on borrowings for the acquisition, construction or production of qualified assets are capitalised into the cost of the related assets. Except for the above, other borrowing costs are recognised as financial expenses in the income statement when incurred. Repairs and maintenance expenses Repairs and maintenance (including overhauling expenses) expenses are recognised in profit or loss when incurred. Environmental expenditures Environmental expenditures that relate to current ongoing operations or to conditions caused by past operations is expensed as incurred. Research and development costs Research and development costs are recognised in profit or loss when incurred. Operating leases Operating lease payments are charged as expenses on a straight-line basis over the period of the respective leases. Dividends Dividends and distributions of profits proposed in the profit appropriation plan which will be authorised and declared after the balance sheet date, are not recognised as a liability at the balance sheet date and are separately disclosed in the notes to the financial statements. Related parties If a party has the power to control, jointly control or exercise significant influence over another party, or vice versa, or where two or more parties are subject to common control, joint control from another party, they are considered to be related parties. Related parties may be individuals or enterprises. Where enterprises are subject to state control but are otherwise unrelated, they are not related parties. Related parties of the Group and the Company include, but not limited to: (a)the holding company of the Company; (b)the subsidiaries of the Company; (c)the parties that are subject to common control with the Company; (d)investors that have joint control or exercise significant influence over the Group; 57 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Related parties (Continued) (e)enterprises or individuals if a party has control, joint control over both the enterprises or individuals and the Group; (f)jointly controlled entities of the Group, including subsidiaries of the jointly controlled entities; (g)associates of the Group, including subsidiaries of the associates; (h)principle individual investors of the Group and close family members of such individuals; (i)key management personnel of the Group, and close family members of such individuals; (j)key management personnel of the Company’s holding company; (k)close family members of key management personnel of the Company’s holding company; and (l)an entity which is under control, joint control of principle individual investor, key management personnel or close family members of such individuals. Segment reporting Reportable segments are identified based on operating segments which are determined based on the structure of the Group’s internal organisation, management requirements and internal reporting system. An operating segment is a component of the Group that meets the following respective conditions: —engage in business activities from which it may earn revenues and incur expenses; —whose operating results are regularly reviewed by the Group’s management to make decisions about resource to be allocated to the segment and assess its performance; and —for which financial information regarding financial position, results of operations and cash flows are available. Inter-segment revenues are measured on the basis of actual transaction price for such transactions for segment reporting, and segment accounting policies are consistent with those for the consolidated financial statements. Significant changes in accounting policies In 2014, the MOF promulgated ASBE No. 39 through 41 regarding Fair Value Measurement, Joint Arrangement and Disclosure of Interests in Other Entities, and amended ASBE No. 2, No. 9, No. 30, No. 33 and No. 37 regarding Long-Term Equity Investments, Employee Compensation, Presentation of Financial Statements, Consolidated Financial Statements and Presentation of Financial Instruments. The above accounting standards became effective from 1 July 2014 except for No. 37 Presentation of Financial Instruments which shall be implemented for the 2014 annual consolidated financial statements. The Group has adopted the standards mentioned above for the preparation of financial statements of 2014 and 30 June 2015. The impacts of these standards on the Group’s financial statements are as follows:     The amounts The amounts     (RMB million) (RMB million) Contents and reasons of the changes in accounting policies Affected financial statement line items 30 June 31 December Several financial statement line items have been Capital reserve  presented, and the financial information for Other comprehensive income  the comparative period have been presented in  accordance with the above standards. Differences on translation of foreign  currency financial statements 4 TAXATION Major types of tax applicable to the Group are income tax, consumption tax, resources tax, value added tax, special oil income levy, city construction tax, education surcharge and local education surcharge. Consumption tax was levied based on sales quantities of taxable products, tax rate of products is presented as below: Products Effective from Effective from Effective from Effective from   1 January (RMB/Ton) 29 November (RMB/Ton) 13 December (RMB/Ton) 13 January (RMB/Ton) Gasoline Diesel Naphtha Solvent oil Lubricant oil Fuel oil Jet fuel oil The resources tax rate was raised from 5% to 6% from 1 December 2014, the mineral resources compensation fee of crude oil and natural gas was decreased from 1% to zero at the same time. Land-use tax was zero before 1 July 2015, and it has decreased by 50% compared with its original tax rate afterwards. 58 4 TAXATION (Continued) Value added tax rate for liquefied petroleum gas, natural gas and certain agricultural products is 13% and that for other products is 17%. In accordance with PRC new rules and regulations, the threshold above which special oil income levy was imposed (with the five-level progressive tax rates varying from 20% to 40% remaining) was raised from USD 55 per barrel to USD 65 per barrel from 1 January 2015. 5 CASH AT BANK AND ON HAND The Group   At 30 June 2015 At 31 December 2014   Original     Original       currency Exchange RMB currency Exchange RMB   million rates million million rates million Cash on hand Renminbi 42 30 Cash at bank Renminbi US Dollars Hong Kong Dollars 19 15 70 55 Japanese Yen 9 7 Euro 2 14 2 15 Other 55 65 Deposits at related parities Renminbi US Dollars Euro 1 7 1 6 Total Deposits at related parties represent deposits placed at Sinopec Finance Company Limited and Sinopec Century Bright Capital Investment Limited. Deposits interest is calculated based on market rate. At 30 June 2015, time deposits with financial institutions of the Group amounted to RMB 1,678 million (2014: RMB 745 million). At 30 June 2015, structured deposits with financial institutions of the Group amounted to RMB 47,025 million. 6 BILLS RECEIVABLE Bills receivable represents mainly the bills of acceptance issued by banks for sales of goods and products. At 30 June 2015, the Group’s outstanding endorsed or discounted bills (with recourse) amounted to RMB 7,633 million (2014: RMB 4,427 million). 7 ACCOUNTS RECEIVABLE   The Group The Company   At 30 June At 31 December At 30 June At 31 December     RMB million RMB million RMB million RMB million Amounts due from subsidiaries — — Amounts due from Sinopec Group Company  and fellow subsidiaries Amounts due from associates and jointly controlled entities Amounts due from others Less: Allowance for doubtful accounts Total 59 7 ACCOUNTS RECEIVABLE (Continued) Ageing analysis on accounts receivable is as follows:   The Group   At 30 June 2015 At 31 December 2014   Percentage       Percentage     Percentage   of allowance   Percentage   of allowance     to total   to accounts   to total   to accounts     accounts   receivable   accounts   receivable   Amount receivable Allowance balance Amount receivable Allowance balance   RMB million % RMB million % RMB million % RMB million % Within one year 13 — 13 — Between one and two years 23 23 Between two and three years 63 20 78 25 Over three years Total   The Company   At 30 June 2015 At 31 December 2014       Percentage       Percentage     Percentage   of allowance   Percentage   of allowance     to total   to accounts   to total   to accounts     accounts   receivable   accounts   receivable   Amount receivable Allowance balance Amount receivable Allowance balance   RMB million % RMB million % RMB million % RMB million % Within one year — Between one and two years 5 3 Between two and three years 8 45 8 Over three years Total At 30 June 2015 and 31 December 2014, the total amounts of the top five accounts receivable of the Group are set out below:   At 30 June At 31 December   Total amount (RMB million) Percentage to the total balance of accounts receivable 36.4% 37.6% Allowance for doubtful accounts — — During the six-month periods ended 30 June 2015 and 2014, the Group and the Company had no individually significant accounts receivable been fully or substantially provided allowance for doubtful accounts. During the six-month periods ended 30 June 2015 and 2014, the Group and the Company had no individually significant write-off or recovery of doubtful debts which had been fully or substantially provided for in prior years. At 30 June 2015 and 31 December 2014, the Group and the Company had no individually significant accounts receivable that aged over three years. 8 OTHER RECEIVABLES   The Group The Company   At 30 June At 31 December At 30 June At 31 December     RMB million RMB million RMB million RMB million Amounts due from subsidiaries — — Amounts due from Sinopec Group Company  and fellow subsidiaries Amounts due from associates and jointly controlled entities 86 94 Amounts due from others Less: Allowance for doubtful accounts Total 60 8 OTHER RECEIVABLES (Continued) Ageing analysis of other receivables is as follows:   The Group   At 30 June 2015 At 31 December 2014   Percentage       Percentage     Percentage   of allowance   Percentage   of allowance     to total   to accounts   to total   to accounts     accounts   receivable   accounts   receivable   Amount receivable Allowance balance Amount receivable Allowance balance   RMB million % RMB million % RMB million % RMB million % Within one year 1 — — — Between one and two years 20 17 Between two and three years 10 55 Over three years Total   The Company   At 30 June 2015 At 31 December 2014       Percentage       Percentage     Percentage   of allowance   Percentage   of allowance     to total   to accounts   to total   to accounts     accounts   receivable   accounts   receivable   Amount receivable Allowance balance Amount receivable Allowance balance   RMB million % RMB million % RMB million % RMB million % Within one year — Between one and two years 2 — 2 — Between two and three years 1 3 Over three years Total At 30 June 2015 and 31 December 2014, the total amounts of the top five other receivables of the Group are set out below:   At 30 June At 31 December   Total amount (RMB million) Ageing Within one year Within one year Percentage to the total balance of other receivables 29.0% 40.8% Allowance for doubtful accounts — — During the six-month periods ended 30 June 2015 and 2014, the Group and the Company had no individually significant other receivables been fully or substantially provided allowance for doubtful accounts. During the six-month periods ended 30 June 2015 and 2014, the Group and the Company had no individually significant write-off or recovery of doubtful debts which had been fully or substantially provided for in prior years. At 30 June 2015 and 31 December 2014, the Group and the Company had no individually significant other receivables that aged over three years. 61 9 PREPAYMENTS   The Group The Company   At 30 June At 31 December At 30 June At 31 December     RMB million RMB million RMB million RMB million Amounts to subsidiaries — — Amounts to Sinopec Group Company  and fellow subsidiaries 96 66 81 19 Amounts to associates and jointly controlled entities 20 — 1 Amounts to others Less: Allowance for doubtful accounts 52 49 14 14 Total Ageing analysis of prepayments is as follows:   The Group   At 30 June 2015 At 31 December 2014   Amount Percentage to total prepayments Allowance Percentage of allowance to prepayments balance Amount Percentage to total prepayments Allowance Percentage of allowance to prepayments balance   RMB million % RMB million % RMB million % RMB million % Within one year — — 1 — Between one and two years 4 69 1 Between two and three years 11 5 5 Over three years 78 43 42 Total 52 49   The Company   At 30 June 2015 At 31 December 2014   Amount Percentage to total prepayments Allowance Percentage of allowance to prepayments balance Amount Percentage to total prepayments Allowance Percentage of allowance to prepayments balance   RMB million % RMB million % RMB million % RMB million % Within one year — Between one and two years 35 — — 80 — — Between two and three years 80 5 65 5 Over three years 26 9 10 9 Total 14 14 At 30 June 2015 and 31 December 2014, the total amounts of the top five prepayments of the Group are set out below:   At 30 June At 31 December   Total amount (RMB million) Percentage to the total balance of prepayments 23.5% 19.8% 62 10 INVENTORIES The Group   At 30 June At 31 December     RMB million RMB million Raw materials Work in progress Finished goods Spare parts and consumables Less: Provision for diminution in value of inventories Total Provision for diminution in value of inventories is mainly against raw materials and finished goods. During the six-month periods ended 30 June 2015, the provision for diminution in value of inventories of the Group was primarily due to the costs of finished goods of the chemicals and others segments were higher than their net realisable value. 11 LONG-TERM EQUITY INVESTMENTS The Group   Investments   in jointly controlled entities Investments in associates Provision for impairment losses Total   RMB million RMB million RMB million RMB million Balance at 1 January 2015 Additions for the period 96 — Share of profit less loss under the equity method — Change of other comprehensive loss  under the equity method — Dividends declared — Disposals for the period — Other movements — Balance at 30 June 2015 The Company     Investments   Investments in subsidiaries in jointly controlled entities Investments in associates Provision for impairment losses Total   RMB million RMB million RMB million RMB million RMB million Balance at 1 January 2015 Additions for the period 61 — Share of profit less loss under the  equity method — — Change of other comprehensive loss  under the equity method — — — Dividends declared — — Transferred to subsidiaries — — — Balance at 30 June 2015 63 11 LONG-TERM EQUITY INVESTMENTS (Continued) For the six-month period ended 30 June 2015, the Group and the Company had no individually significant long-term investment impairment. Details of the Company’s principal subsidiaries are set out in Note 52. Significant restriction of long-term equity investments of the Group’s cash does not exist. Principal jointly controlled entities and associates are as follows: (a) Principal jointly controlled entities and associates Name of investees Principal place of business Register location Legal representative Principal activities Registered capital Percentage of equity/ voting right directly or indirectly held by the Company   RMB million   1. Jointly controlled entities BASF-YPC Company Limited (“BASF-YPC”) PRC Jiangsu Province Wang Jingyi Manufacturing and distribution of petrochemical products 40.00% Caspian Investments Resources Ltd. (“CIR”) Kazakhstan British Virgin Islands NA Crude oil and natural gas extraction 10,000 USD 50.00% Taihu Limited (“Taihu”) Russia Cyprus NA Crude oil and natural gas extraction 25,000 USD 49.00% Mansarovar Energy Colombia Ltd.  (“Mansarovar”) Colombia British Bermuda NA Crude oil and natural gas extraction 12,000 USD 50.00% Yanbu Aramco Sinopec Refining Company Ltd. (“YASREF”) (i) Saudi Arabia Saudi Arabia NA Petroleum refining and processing business 1,560 million USD 37.50% 2. Associates Sinopec Finance Company Limited (“Sinopec Finance”) PRC Beijing Liu Yun Provision of non-banking financial services 49.00% China Aviation Oil Supply Company Limited (“China Aviation Oil”) PRC Beijing Sun Li Marketing and distribution of refined petroleum products 29.00% Zhongtian Synergetic Energy Company Limited (“Zhongtian Synergetic Energy”) PRC Inner Mongolia Li Fuyou Manufacturing of coal-chemical products 38.75% Shanghai Chemical Industry Park Development Company Limited (“Shanghai Chemical”) PRC Shanghai Rong Guangdao Planning, development and operation of the Chemical Industry Park in Shanghai, the PRC 38.26% Shanghai Petroleum Company Limited (“Shanghai Petroleum”) PRC Shanghai Xu Guobao Exploration and production of crude oil and natural gas 30.00% All the jointly controlled entities and associates above are limited companies. Note: (i) Pursuant to the resolution passed at the Directors’ meeting held on 31 October 2014 and the purchase agreement entered into with relevant vendors, the Group completed the acquisition from the Sinopec Group Company a 37.5% equity interests in YASREF for a consideration of approximately USD 562 million (approximately RMB 3,439 million) and also injected capital of approximately USD 199 million (approximately RMB 1,216 million) to YASREF on 31 December 2014. As the purchase price allocation has not been completed, the summarised financial information for YASREF is not disclosed. 64 11 LONG-TERM EQUITY INVESTMENTS (Continued) (b) Major financial information of principal joint ventures Summarised balance sheet and reconciliation to their carrying amounts in respect of the Group’s principal joint ventures:   BASF-YPC CIR Taihu Mansarovar   At 30 June At 31 December At 30 June At 31 December At 30 June At 31 December At 30 June At 31 December   RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million Current assets Cash and cash equivalents Other current assets Total current assets Non-current assets Current liabilities Current financial liabilities (ii) — — Other current liabilities Total current liabilities Non-current liabilities Non-current financial liabilities (iii) — — Other non-current liabilities — — Total non-current liabilities Net assets Net assets attributable to minority interests — Net assets attributable to owners of the company Share of net assets from joint ventures Other (iv) — — 85 85 Carrying Amounts Note: (ii) Excluding accounts payable, other payables. (iii) Excluding provisions. (iv) Other reflects the excess of consideration transferred over the net fair value of identifiable assets acquired and liabilities assumed as of the acquisition date. Summarised income statement Six-month period ended 30 June BASF-YPC CIR Taihu Mansarovar     RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million Turnover Interest income 16 11 18 4 — — — 15 Interest expense — (Loss)/profit before taxation 87 4 Tax expense 16 70 56 (Loss)/profit for the period 69 Other comprehensive (loss)/income — — 16 1 24 Total comprehensive (loss)/income 69 Dividends from joint ventures — Share of net (loss)/profit from joint ventures 28 Share of other comprehensive (loss)/income from joint ventures — — 8 — 12 The share of profit and other comprehensive loss for the six-month period ended 30 June 2015 in all individually immaterial joint ventures accounted for using equity method in aggregate was RMB 2,795 million (2014: RMB 443 million) and RMB 76 million (2014: other comprehensive income RMB 1,252 million) respectively. As at 30 June 2015, the carrying amount of all individually immaterial joint ventures accounted for using equity method in aggregate was RMB 30,789 million (2014: RMB 28,281 million). 65 11 LONG-TERM EQUITY INVESTMENTS (Continued) (c) Major financial information of principal associates Summarised balance sheet and reconciliation to their carrying amounts in respect of the Group’s principal associates:   Sinopec Finance China Aviation Oil Zhongtian Synergetic Energy Shanghai Chemical Shanghai Petroleum   At 30 June At 31 December At 30 June At 31 December At 30 June At 31 December At 30 June At 31 December At 30 June At 31 December   RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million Current assets Non-current assets Current liabilities Non-current liabilities Net assets Net assets attributable to minority interests — Net assets attributable to owners of the Company Share of net assets from associates Carrying Amounts Summarised income statement Six-month periods ended 30 June Sinopec Finance China Aviation Oil Zhongtian Synergetic Energy(v) Shanghai Chemical Shanghai Petroleum     RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million RMB million Turnover — Profit/(loss) for the period — — 94 50 Other comprehensive (loss)/income 69 — Total comprehensive income/(loss) — — 94 50 Dividends declared by associates — 11 36 36 Share of profit/(loss) from associates — — 41 36 15 Share of other comprehensive (loss)/income from associates 34 — Note: (v) Zhongtian Synergetic Energy was under construction during the year ended 30 June 2015. The share of profit and other comprehensive loss for the six-month period ended 30 June 2015 in all individually immaterial associates accounted for using equity method in aggregate was RMB 568 million (2014: RMB 517 million) and RMB 32 million (2014: other comprehensive income RMB 1 million) respectively. As at 30 June 2015, the carrying amount of all individually immaterial associates accounted for using equity method in aggregate was RMB 14,751 million (2014: RMB 13,843 million). 66 12 FIXED ASSETS The Group Plants and buildings Oil and gas properties Equipment, machinery and others Total RMB million RMB million RMB million RMB million Cost: Balance at 1 January 2015 Additions for the period 26 Transferred from construction in progress Reclassifications — Decreases for the period — Exchange adjustments Balance at 30 June 2015 Accumulated depreciation: Balance at 1 January 2015 Additions for the period Reclassifications 92 — Decreases for the period — Exchange adjustments — — Balance at 30 June 2015 Provision for impairment losses: Balance at 1 January 2015 Additions for the period 31 — Decreases for the period — Balance at 30 June 2015 Net book value: Balance at 30 June 2015 Balance at 31 December 2014 The Company Plants and buildings Oil and gas properties Equipment, machinery and others Total RMB million RMB million RMB million RMB million Cost: Balance at 1 January 2015 Additions for the period 9 76 Transferred from construction in progress Reclassifications — Transferred to subsidiaries — Decreases for the period — Balance at 30 June 2015 Accumulated depreciation: Balance at 1 January 2015 Additions for the period Reclassifications 20 — Transferred to subsidiaries — Decreases for the period — Balance at 30 June 2015 Provision for impairment losses: Balance at 1 January 2015 Additions for the period 30 — 60 90 Transferred to subsidiaries — Decreases for the period — Balance at 30 June 2015 Net book value: Balance at 30 June 2015 Balance at 31 December 2014 67 12 FIXED ASSETS (Continued) The Company (Continued) The additions in the exploration and production segment and oil and gas properties of the Group and the Company for six-month period ended 30 June 2015 included RMB 983 million (2014: RMB 603 million) (Note 30) and RMB 884 million (2014: RMB 457 million), respectively of the estimated dismantlement costs for site restoration. At 30 June 2015 and 31 December 2014, the Group and the Company had no individually significant fixed assets which were pledged. At 30 June 2015 and 31 December 2014, the Group and the Company had no individually significant fixed assets which were temporarily idle or pending for disposal. At 30 June 2015 and 31 December 2014, the Group and the Company had no individually significant fully depreciated fixed assets which were still in use. 13 CONSTRUCTION IN PROGRESS   The Group The Company   RMB million RMB million Cost: Balance at 1 January 2015 Additions for the period Exchange adjustments — Disposals for the period — Transferred to subsidiaries — Dry hole costs written off Transferred to fixed assets Reclassification to other assets Balance at 30 June 2015 Provision for impairment losses: Balance at 1 January 2015 — Balance at 30 June 2015 — Net book value: Balance at 30 June 2015 Balance at 31 December 2014 At 30 June 2015, major construction projects of the Group are as follows:   Project name Budgeted amount Balance at 1 January 2015 Net change for the period Balance at 30 June 2015 Percentage of Completion Source of funding Accumulated interest capitalised at 30 June 2015   RMB million RMB million RMB million RMB million %   RMB million Guangxi LNG Project 36% Bank loans & self-financing Tianjin LNG Project 9% Bank loans & self-financing 1 Shandong LNG Project 67% Bank loans & self-financing Jiujiang sour Crude Oil Quality Upgrading Project 80% Bank loans & self-financing Yizheng-Changling Crude Oil Pipeline Corporation Multiple Tracks Yizheng to Jiujiang Corporation 28% Bank loans & self-financing 28 68 14 INTANGIBLE ASSETS The Group Land use rights Patents Non-patent technology Operation rights   Others   Total RMB million RMB million RMB million RMB million RMB million
